SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForNovember 30, 2010 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): PUBLIC FEDERAL SERVICE CVM - SECURITIES EXCHANGE COMMISSION ITR - QUARTERLY INFORMATION 09/30/2010 COMMERCIAL, INDUSTRIAL AND OTHER COMPANIES Corporate Legislation REGISTRATION WITH THE CVM DOES NOT IMPLY ANY ANALYSIS OF THE COMPANY. MANAGEMENT IS RESPONSIBLE FOR THE ACCURACY OF THE INFORMATION PROVIDED . - IDENTIFICATION 1 - CVM CODE 01444-3 2 - COMPANYS NAME CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO 3 -Federal Taxpayers' Registration Number (CNPJ) 43.776.517/0001-80 4 - State Registration Number - NIRE - HEAD OFFICE 1 - ADDRESS Rua Costa Carvalho, 300 2 - SUBURB OR DISTRICT Pinheiros 3 - POSTAL CODE 05429-900 4 - MUNICIPALITY São Paulo 5 - STATE SP 6 - AREA CODE 11 7 - TELEPHONE 3388-8000 8 - TELEPHONE 3388-8200 9 - TELEPHONE 3388-8201 10 - TELEX 11 - AREA CODE 11 12 - FAX 3813-0254 13 - FAX - 14 - FAX - 15 - E-MAIL sabesp@sabesp.com.br - INVESTOR RELATIONS OFFICER (Companys Mail Address) 1 - NAME Rui de Britto Álvares Affonso 2 - ADDRESS Rua Costa Carvalho, 300 3 - SUBURB OR DISTRICT Pinheiros 4 - POSTAL CODE 05429-900 5 - MUNICIPALITY São Paulo 6 - STATE SP 7 - AREA CODE 11 8 - TELEPHONE 3388-8247 9 - TELEPHONE 3388-8386 10 - TELEPHONE - 11 - TELEX 12 - AREA CODE 11 13 - FAX 3815-4465 14 - FAX - 15 - FAX - 16 - E-MAIL raffonso@sabesp.com.br - GENERAL INFORMATION/INDEPENDENT ACCOUNTANT CURRENT YEAR CURRENT QUARTER PRIOR QUARTER 1 -BEGINNING 2 - END 3 - QUARTER 4 -BEGINNING 5 - END 6 - QUARTER 7 -BEGINNING 8 - END 01/01/2010 12/31/2010 3 07/01/2010 09/30/2010 2 04/01/2010 06/30/2010 9 - INDEPENDENT ACCOUNTANT PRICEWATERHOUSECOOPERS INDEPENDENT AUDITORS 10 - CVM CODE 00287-9 11 - PARTNER RESPONSIBLE VALDIR RENATO COSCODAI 12 - INDIVIDUAL TAXPAYERS' REGISTRATION NUMBER OF THE PARTNER RESPONSIBLE 031.065.768-71 Page: 1 - CAPITAL COMPOSITION NUMBER OF SHARES (thousand) 1 - CURRENT QUARTER 09/30/2010 2 - PRIOR QUARTER 06/30/2010 3 - SAME QUARTER IN PRIOR YEAR 09/30/2009 Paid-up Capital 1 - Common 227,836 2 - Preferred 0 0 0 3 - Total 227,836 Treasury Shares 4 - Common 0 0 0 5 - Preferred 0 0 0 6 - Total 0 0 0 - CHARACTERISTICS OF THE COMPANY 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - SITUATION Operational 3 - NATURE OF OWNERSHIP State-owned 4 - ACTIVITY CODE 1160 - Sanitation, Water and Gas Services 5 - MAIN ACTIVITY Water Capture, Treatment and Distribution; Sewage Collection and Treatment 6 - TYPE OF CONSOLIDATION Total 7 - TYPE OF REPORT OF INDEPENDENT ACCOUNTANTS Unqualified - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1 - ITEM 2 - CNPJ 3 - NAME - DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - DATE OF APPROVAL 4 - TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE Page: 2 - SUBSCRIBED CAPITAL AND ALTERATIONS IN THE CURRENT YEAR 1 - ITEM 2 - DATE OF ALTERATION 3 - CAPITAL (R$ thousand) 4 - AMOUNT OF THE ALTERATION (R$ thousand) 5 - NATURE OF ALTERATION 7 - NUMBER OF SHARES ISSUED (Thousand) 8 - SHARE PRICE ON ISSUE DATE (Reais) - INVESTOR RELATIONS OFFICER 1 - Date 11/12/2010 2 - SIGNATURE Page: 3 02.01 - BALANCE SHEET - ASSETS (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 1 Total assets Current assets Cash and cash equivalents Cash & Cash Equivalents Receivables Trade accounts receivable Sundry receivables Balances & Transactions with Related Parties Inventories Storeroom supplies - operations Other Taxes Recoverable Deferred Income Taxes & Social Contribution Agreement with Sao Paulo City Hall Cef - Debêntures Other receivables Noncurrent assets Long-term assets Sundry receivables Trade accounts receivable Balances & Transactions with Related Parties Indemnities receivable 146,213 146,213 Escrow deposits Deferred Income Tax & Social Contribution Other receivables Intercompany receivables 0 0 Affiliates 0 0 Subsidiaries 0 0 Other related parties 0 0 Other 0 0 Permanent assets Investments In affiliated companies 0 0 In affiliated companies - goodwill 0 0 In subsidiaries In subsidiaries - goodwill 0 0 Other investments 0 Shares in other companies 698 698 Compulsory deposits - Eletrobrás 22 22 Property, plant and equipment Page: 4 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 Property, plant and equipment Construction in progress Intangible Deferred charges 0 0 Page: 5 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS EQUITY (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 2 Total liabilities and shareholders equity Current liabilities Loans and financing Debentures 6 th issue of debentures 0 8 th issue of debentures Interest on debentures Trade accounts payable Taxes payable Income tax Social contribution tax PAES (tax debt refinancing program) COFINS and PASEP (taxes on revenue) INSS (Social security contribution) Other Dividends payable 0 0 Reserves For Tax Contingencies For Civil Contingencies For Contingencies with Suppliers For Contingencies with Customers For Environmental Contingencies For Labor Contingencies Intercompany payables 0 0 Other Payroll and related charges Accounts Payable Interest on capital payable 56 56 Deferred taxes Refundable amounts Program contract commitments Other payables Noncurrent liabilities Long-term liabilities Loans and financing Debentures 9 th issue of debentures 10 th issue of debentures 11 th issue of debentures 12 th issue of debentures Page: 6 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 Reserves For Tax Contingencies For Civil Contingencies For Contingencies with Suppliers For Contingencies with Customers For Environmental Contingencies For Labor Contingencies Intercompany payables 0 0 Advance for future capital increase 0 0 Other Deferred taxes PAES (tax debt refinancing program) Social security charges Indemnities Program contract commitments Provision for Actuarial Liability Law 4819/58 Private Public Partnership Other payables Deferred income 0 0 Shareholders' equity Capital Capital reserves Support to projects 108,475 108,475 Incentive reserve 15,780 15,780 Revaluation reserves Own assets Subsidiaries/Affiliates 0 0 Profit reserves Legal Statutory 0 0 For contingencies 0 0 Unrealized profit 0 0 Profit retention 0 0 Special for unpaid dividends 0 0 Other profit reserves Reserve for investments Adjustments of Equity Evaluation 0 0 Adjustments of Marketable Securities 0 0 Accumulated Conversion Adjustments 0 0 Business Combination Adjustments 0 0 Retained earnings (accumulated deficit) Advance for future capital increase 0 0 Page: 7 03.01 - STATEMENT OF INCOME (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 -01/01/2009 to 09/30/2009 Gross revenue from sales and/or services Gross revenue deductions Net revenue from sales and/or services Cost of sales and/or services Gross profit Operating (expenses) income Selling General and administrative Financial Financial income Financial income Exchange gains 25 Financial expenses Financial expenses Exchange losses Other operating income Other operating income COFINS and PASEP (taxes on revenue) Other operating expenses Loss on write-off of property, plant and equipment items Provision for Losses in Tax Incentives 0 0 0 Tax Incentives Provision for Actuarial Liability Law 4819/58 0 0 0 Provision for Loss  Law 4819/58 0 0 0 0 Other Equity in subsidiaries Income from operations Page: 8 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 -01/01/2009 to 09/30/2009 Nonoperating income (expenses) 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Income before taxes and profit sharing Provision for income and social contribution taxes Provision for income tax Provision for social contribution tax Deferred income tax Deferred income tax Deferred social contribution tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on capital 0 0 0 0 Net income (loss) Number of shares, former treasury shares (thousand) EARNINGS PER SHARE (Reais) LOSS PER SHARE (Reais) Page: 9 04.01 - STATEMENT OF CASH FLOWS - INDIRECT METHOD (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 4.01 Net Cash from Operating Activities 4.01.01 Cash Generated from Operations 4.01.01.01 Net Income before Income Tax and Social Contribution 4.01.01.02 Provision for Contingencies Reversal of Provision for Losses Social Security Obligations Write-off of Fixed Assets Depreciation and Amortization Intersts on Loans and Financings Payable Monetary and Foreign Exchange Variation on Loans and Financings Expenses with Interests and Monetary Variations Income with Interests and Monetary Variations 4.01.01.11 Allowance for Doubtful Accounts Provision for Term of Adjustment of Conduct (TAC) Equity Result 30 Provision for Actuarial Liability Law 4819/58 0 0 0 Other Provisions/Reversals 87 88 Provision for PMSP Agreement Other write-offs 0 0 Prov. Externality PMSP 0 0 Provision Sabesprev Mais 0 0 4.01.02 Variation to Assets and Liabilities 4.01.02.01 Accounts Receivable 4.01.02.02 Balances and Transactions with Related Parties 4.01.02.03 Inventories 4.01.02.04 Taxes Recoverable 4.01.02.05 Other Accounts Receivable Page: 10 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 4.01.02.06 Judicial Deposits 4.01.02.07 Indemnifications Receivable 0 0 0 2,581 4.01.02.08 Contractors and Suppliers 4.01.02.09 Salaries, Provisions and Social Security Obligations Provision for Actuarial Liability Law 4819/58 0 0 Taxes and Contributions Payable 4.01.02.12 Accounts Payable Other Obligations Contingencies Pension Plan - Sabesprev Transfer 4.01.03 Others Interests paid Income Tax and Contributions Paid 4.02 Net Cash from Investment Activities 4.02.01 Acquisition of Items of Fixed Assets 4.02.02 Increase in Intangibles Increase in Investments 0 4.03 Net Cash from Financing Activities 4.03.01 Funding 4.03.02 Loan Amortizations 4.03.03 Payment of Interests on Shareholders´ Equity 0 0 4.04 Foreign Exchange Variation on Cash & Cash Equivalents 0 0 0 0 4.05 Increase(Decrease) in Cash & Cash Equivalents 4.05.01 Beginning Balance of Cash & Cash Equivalents 4.05.02 Ending Balance of Cash & Cash Equivalents Page: 11 05.01 - STATEMENT OF CHANGES TO SHAREHOLDERS EQUITY FROM 07/01/2010 to 09/30/2010 (In thousands of Brazilian reais - R$) 1 - CODE 2 - DESCRIPTION 3 - CAPITAL STOCK 4 -CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - PROFIT RESERVES 7 -RETAINED EARNINGS/LOSSES 8 -EQUITY ADJUSTMENTS 9 -TOTAL SHAREHOLDERS´ EQUITY 5.01 Beginning Balance 6,203,688 124,255 0 5.02 Adjustments from Previous Years 0 0 0 0 0 0 0 5.03 Adjusted Balance 6,203,688 124,255 0 5.04 Profit/Loss for the Period 0 0 0 0 0 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interests on Shareholders´ Equity 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of Profit Reserves 0 0 0 0 0 0 0 5.07 Equity Adjustments 0 0 0 0 0 0 0 5.07.01 Marketable Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 5.07.03 Adjustments from Business Combinations 0 0 0 0 0 0 0 5.08 Increase/Decrease in Capital Stock 0 0 0 0 0 0 0 5.09 Capital Reserves Constitution/Realization 0 0 0 0 0 0 0 5.10 Treasury Stock 0 0 0 0 0 0 0 5.11 Other Capital Stock Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 5.13 Ending Balance 0 Page: 12 05.02 - STATEMENT OF CHANGES TO SHAREHOLDERS EQUITY FROM 01/01/2010 to 09/30/2010 (In thousands of Brazilian reais - R$) 1 - CODE 2 - DESCRIPTION 3 - CAPITAL STOCK 4 -CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - PROFIT RESERVES 7 -RETAINED EARNINGS/LOSSES 8 -EQUITY ADJUSTMENTS 9 -TOTAL SHAREHOLDERS´ EQUITY 5.01 Beginning Balance 6,203,688 124,255 0 0 5.02 Adjustments from Previous Years 0 0 0 0 0 0 0 5.03 Adjusted Balance 6,203,688 124,255 0 0 5.04 Profit/Loss for the Period 0 0 0 0 0 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interests on Shareholders´ Equity 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of Profit Reserves 0 0 0 0 0 0 0 5.07 Equity Adjustments 0 0 0 0 0 0 0 5.07.01 Marketable Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 5.07.03 Adjustments from Business Combinations 0 0 0 0 0 0 0 5.08 Increase/Decrease in Capital Stock 0 0 0 0 0 0 0 5.09 Capital Reserves Constitution/Realization 0 0 0 0 0 0 0 5.10 Treasury Stock 0 0 0 0 0 0 0 5.11 Other Capital Stock Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 5.13 Ending Balance 6,203,688 124,255 0 Page: 13 08.01 - CONSOLIDATED BALANCE SHEETS - ASSETS (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 1 Total assets Current assets Cash and cash equivalents Cash & Cash Equivalents Receivables Trade accounts receivable Sundry receivables Balances & Transactions with Related Parties Inventories Storeroom supplies - operations Other Taxes Recoverable Deferred Income Taxes & Social Contribution Agreement with Sao Paulo City Hall Cef - Debêntures Other receivables Noncurrent assets Long-term assets Sundry receivables Trade accounts receivable Balances & Transactions with Related Parties Indemnities receivable Escrow deposits Deferred Income Tax & Social Contribution Other receivables Intercompany receivables 0 0 Affiliates 0 0 Subsidiaries 0 0 Other related parties 0 0 Other 0 0 Permanent assets Investments In affiliated companies 0 0 In subsidiaries 0 0 Other investments 0 Shares in other companies 698 698 Compulsory deposits - Eletrobrás 22 22 Property, plant and equipment Property, plant and equipment Construction in progress Intangible Deferred charges 0 0 Page: 14 08.02 - CONSOLIDATED BALANCE SHEETS - LIABILITIES (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 2 Total liabilities and shareholders equity Current liabilities Loans and financing Debentures 6 th issue of debentures 0 8 th issue of debentures Interest on debentures Trade accounts payable Taxes payable Income tax Social contribution tax PAES (tax debt refinancing program) COFINS and PASEP (taxes on revenue) INSS (Social security contribution) Other Dividends payable 0 0 Reserves For Tax Contingencies For Civil Contingencies For Contingencies with Suppliers For Contingencies with Customers For Environmental Contingencies For Labor Contingencies Intercompany payables 0 0 Other Payroll and related charges Accounts Payable Interest on capital payable 56 56 Deferred taxes Refundable amounts Program contract commitments Other payables Noncurrent liabilities Long-term liabilities Loans and financing Debentures 9 th issue of debentures 10 th issue of debentures 11 th issue of debentures 12 th issue of debentures Reserves Page: 15 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 For Tax Contingencies For Civil Contingencies For Contingencies with Suppliers For Contingencies with Customers For Environmental Contingencies For Labor Contingencies Intercompany payables 0 0 Advance for future capital increase 0 0 Other Deferred taxes PAES (tax debt refinancing program) Social security charges Indemnities Program contract commitments Provision for Actuarial Liability Law 4819/58 Private Public Partnership Other payables Deferred income 0 0 Interest of non-controlling shareholders 0 0 Shareholders' equity Capital Capital reserves 124,255 Support to projects 108,475 108,475 Incentive reserve 15,780 15,780 Revaluation reserves Own assets Subsidiaries/Affiliates 0 0 Profit reserves Legal Statutory 0 0 For contingencies 0 0 Unrealized profit 0 0 Profit retention 0 0 Special for unpaid dividends 0 0 Other profit reserves Reserve for investments Adjustments of Equity Evaluation 0 0 Adjustments of Marketable Securities 0 0 Accumulated Conversion Adjustments 0 0 Business Combination Adjustments 0 0 Retained earnings (accumulated deficit) Advance for future capital increase 0 0 Page: 16 09.01 - CONSOLIDATED STATEMENT OF INCOME (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Gross revenue from sales and/or services Gross revenue deductions Net revenue from sales and/or services Cost of sales and/or services Gross profit Operating (expenses) income Selling General and administrative Financial Financial income Financial income Exchange gains 25 Financial expenses Financial expenses Exchange losses Other operating income Other operating income COFINS and PASEP (taxes on revenue) Other operating expenses Loss on write-off of property, plant and equipment items Provision for Losses in Tax Incentives 0 0 0 Tax Incentives Provision for Actuarial Liability Law 4819/58 0 0 0 Provision for Loss  Law 4819/58 0 0 0 0 Other Equity in subsidiaries 0 0 0 0 Income from operations Page: 17 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Nonoperating income (expenses) 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Income before taxes and profit sharing Provision for income and social contribution taxes Provision for income tax Provision for social contribution tax Deferred income tax Deferred income tax Deferred social contribution tax Statutory profit sharing/contributions 0 0 0 0 Profit sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest on capital 0 0 0 0 Non-controlling Shareholders Interest 0 0 0 0 Net income (loss) Number of shares, former treasury shares (thousand) EARNINGS PER SHARE (Reais) LOSS PER SHARE (Reais) Page: 18 10.01 - CONSOLIDATED STATEMENT OF CASH FLOWS - INDIRECT METHOD (In thousands of Brazilian reais - R$) 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 4.01 Net Cash from Operating Activities 4.01.01 Cash Generated from Operations 4.01.01.01 Net Income before Income Tax and Social Contribution 4.01.01.02 Provision for Contingencies Reversal of Provision for Losses Social Security Obligations Write-off of Fixed Assets Depreciation and Amortization Intersts on Loans and Financings Payable Monetary and Foreign Exchange Variation on Loans and Financings Expenses with Interests and Monetary Variations Income with Interests and Monetary Variations 4.01.01.11 Allowance for Doubtful Accounts Provision for Term of Adjustment of Conduct (TAC) 4.01.01.13 Provision for Actuarial Liability Law 4819/58 0 0 0 Other Provisions/Reversals 87 88 Provision for PMSP Agreement Other write-offs 0 0 Prov. Externality PMSP 0 0 Provision Sabesprev Mais 0 0 4.01.02 Variation to Assets and Liabilities 4.01.02.01 Accounts Receivable 4.01.02.02 Balances and Transactions with Related Parties 4.01.02.03 Inventories 4.01.02.04 Taxes Recoverable 4.01.02.05 Other Accounts Receivable 4.01.02.06 Judicial Deposits 4.01.02.07 Indemnifications Receivable 0 0 0 2,581 Page: 19 1 - Code 2 - Description 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 -07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 4.01.02.08 Contractors and Suppliers 4.01.02.09 Salaries, Provisions and Social Security Obligations Provision for Actuarial Liability Law 4819/58 0 0 Taxes and Contributions Payable 4.01.02.12 Accounts Payable Other Obligations Contingencies Pension Plan - Sabesprev Transfer 4.01.03 Others Interests paid Income Tax and Contributions Paid 4.02 Net Cash from Investment Activities 4.02.01 Acquisition of Items of Fixed Assets 4.02.02 Increase in Intangibles Increase in Investments 0 4.03 Net Cash from Financing Activities 4.03.01 Funding 4.03.02 Loan Amortizations 4.03.03 Payment of Interests on Shareholders´ Equity 0 0 4.04 Foreign Exchange Variation on Cash & Cash Equivalents 0 0 0 0 4.05 Increase(Decrease) in Cash & Cash Equivalents 4.05.01 Beginning Balance of Cash & Cash Equivalents 4.05.02 Ending Balance of Cash & Cash Equivalents Page: 20 11.01 - STATEMENT OF CONSOLIDATED CHANGES TO SHAREHOLDERS EQUITY FROM 07/01/2010 to 09/30/2010 (In thousands of Brazilian reais - R$) 1 - CODE 2 - DESCRIPTION 3 - CAPITAL STOCK 4 -CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - PROFIT RESERVES 7 -RETAINED EARNINGS/LOSSES 8 -EQUITY ADJUSTMENTS 9 -TOTAL SHAREHOLDERS´ EQUITY 5.01 Beginning Balance 6,203,688 124,255 0 5.02 Adjustments from Previous Years 0 0 0 0 0 0 0 5.03 Adjusted Balance 6,203,688 124,255 0 5.04 Profit/Loss for the Period 0 0 0 0 0 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interests on Shareholders´ Equity 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of Profit Reserves 0 0 0 0 0 0 0 5.07 Equity Adjustments 0 0 0 0 0 0 0 5.07.01 Marketable Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 5.07.03 Adjustments from Business Combinations 0 0 0 0 0 0 0 5.08 Increase/Decrease in Capital Stock 0 0 0 0 0 0 0 5.09 Capital Reserves Constitution/Realization 0 0 0 0 0 0 0 5.10 Treasury Stock 0 0 0 0 0 0 0 5.11 Other Capital Stock Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 5.13 Ending Balance 0 Page: 21 11.02 - STATEMENT OF CONSOLIDATED CHANGES TO SHAREHOLDERS EQUITY FROM 01/01/2010 to 09/30/2010 (In thousands of Brazilian reais - R$) 1 - CODE 2 - DESCRIPTION 3 - CAPITAL STOCK 4 -CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - PROFIT RESERVES 7 -RETAINED EARNINGS/LOSSES 8 -EQUITY ADJUSTMENTS 9 -TOTAL SHAREHOLDERS´ EQUITY 5.01 Beginning Balance 6,203,688 124,255 0 0 5.02 Adjustments from Previous Years 0 0 0 0 0 0 0 5.03 Adjusted Balance 6,203,688 124,255 0 0 5.04 Profit/Loss for the Period 0 0 0 0 0 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interests on Shareholders´ Equity 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of Profit Reserves 0 0 0 0 0 0 0 5.07 Equity Adjustments 0 0 0 0 0 0 0 5.07.01 Marketable Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 5.07.03 Adjustments from Business Combinations 0 0 0 0 0 0 0 5.08 Increase/Decrease in Capital Stock 0 0 0 0 0 0 0 5.09 Capital Reserves Constitution/Realization 0 0 0 0 0 0 0 5.10 Treasury Stock 0 0 0 0 0 0 0 5.11 Other Capital Stock Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 5.13 Ending Balance 6,203,688 124,255 0 Page: 22 01444-3 CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO 43.776.517/0001-80 06.01 - EXPLANATORY NOTES Amounts in thousands of Brazilian reais - R$, unless otherwise stated 1. OPERATIONS Companhia de Saneamento Básico do Estado de São Paulo - Sabesp (Sabesp or the Company) is a mixed-capital company headquartered in São Paulo, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services, and supplies treated water on a bulk basis and provides sewage treatment services for another six municipalities of the Greater São Paulo Metropolitan Area. In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The new Sabesp vision sets forth as objective to be recognized as the company that has universalized the Sanitation services in its area of operation, focused on the customer, in a sustainable and competitive way, with excellence in environmental solutions. The Company provides water and sewage services in 364 municipalities in the State of São Paulo. Highlighting that the operations of the municipalities of Itapira, Araçoiaba da Serra, Iperó and Cajobi have ceased temporarily due to judicial orders still in progress. On September 30, 2010, the assets referring to these four municipalities were R$20,158. Nearly all of which are through concessions granted by the municipalities and most of them with a 30-year term. Up to September 30, 2010, 92 concessions had expired and all of them are in the phase of being negotiated with the municipalities. From October 1st, 2010 to 2030 72 concessions will expire, including those with undetermined term. Up to September 30, 2010 198 program contracts were signed. Management expects that all the expired concessions will be renewed or extended, thus there will not be a discontinuity of the water supply and sewage collection in these municipalities. On September 30, 2010 the net book value of the property, plant and equipment used in the 92 municipalities where the concessions are under negotiation totals R$2,192 million and the net revenue for the period ended on September 30, 2010 totals R$886 million. In the municipality of Santos, in the Santista lowland, which has an expressive population, the Company operates supported by a public authorization deed, a similar situation in other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of the companies that formed it. The important changes in regulation of the sanitation sector occurred in 2007 generated new challenges and opportunities to Sabesp. The regulatory milestone has consolidated the integration between the investments of the service provider and the priorities set forth by the holder of the services, it made the provision of accounts more effective and transparent and increased the security for investments. The Companys shares have been listed on the Novo Mercado (New Market) segment of the BOVESPA (São Paulo Stock Exchange) since April 2002, and on the New York Stock Exchange (NYSE) as ADRs (American Depositary Receipts) since May 2002. All information about areas of concession, number of municipalities, water and sewage volume and other related data disclosed in this report, which do not arise from the accounting and/or financial statements, havenot been examined by the independent auditors. Page: 23 2. PRESENTATION OF THE QUARTERLY FINANCIAL STATEMENTS The financial statements have been approved by the Board of Directors on November 11, 2010. (i) Presentation of the Quarterly Information The quarterly information were prepared and have been presented consistently with the accounting standards adopted in the preparation of the financial statements of the fiscal year ended on December 31, 2009, as allowed by CVM Resolution 603/09. On September 30, 2010, Management prepared an estimate of the possible effects in shareholders equity and in the result, being that the main accounting statements, interpretations and directions that might impact the Companys financial statements are: CPC 20  Cost of Loans, approved by CVM Resolution 577 CPC 21  Interim financial statement, approved by CVM Resolution 581 CPC 22 - Segment Information, approved by CVM Resolution 582 CPC 27  Fixed Assets, approved by CVM Resolution 619 CPC 33  Employees Benefits, approved by CVM Resolution 600 CPC 37  Initial adoption of accounting international standards, approved by CVM Resolution 609 CPC 38  Financial Instruments: recognition and measurement, approved by CVM Resolution 604 CPC 39  Financial Instruments: presentation, approved by CVM Resolution 604 CPC 40  Financial Instruments: evidence, approved by CVM Resolution 604 - Interpretations: ICPC 01  Concession Contracts, approved by CVM Resolution 611 ICPC 08  Accounting for proposal for payment of dividends, approved by CVM Resolution 601 ICPC 11  Receiving of customers assets in transfer, approved by CVM Resolution 620 Estimate of possible impacts in the application of the CPCs: Page: 24 September 30, 2010 Shareholders Equity Result Beginning Balances before the application of CPC's Write-off of GESP receivables related to Law 4819/58 - Supplement of Actuarial Obligation Other Adjustments Deferred Income Taxes Ending Balance after the application of CPCs Management, after refining the figures above and the conclusion of the studies regarding the disclosure and other related matters will restate the Quarterly Information  ITR in accordance with CVM Resolution 603/09. At this point, Management considered not practicable the presentation of this Quarterly Information  ITR in accordance with new CPC´s. (ii) Consolidated Financial Statements The consolidated financial statements include the financial statements of Sabesp and its subsidiary Sesamm, which were included in the proportion of their equity interest. The Company maintains the shared control, detailed in Note 7, which fiscal year is coincidental to the holdings and the accounting policies are uniform. Although Sabesps equity interest in Sesamm capital stock is not majority interest, the shareholders agreement provides for the vetoing power on certain management matters indicating shared control on subsidiaries. Due to that, the Financial Statements have been presented in a consolidated basis. The consolidation process of the balance sheet and income statement accounts adds up the balances of the assets, liabilities, revenues and expenses according to their nature, complemented by the elimination of the equity interest of the holding company in the capital stock and retained earnings of the subsidiary. 3. CASH & CASH EQUIVALENTS HOLDING CONSOLIDATED Sep/10 Jun/10 Sep/10 Jun/10 Cash and Banks Cash Equivalents Page: 25 4. ACCOUNTS RECEIVABLE FROM CUSTOMERS (a) Balances HOLDING AND CONSOLIDATED Sep/10 Jun/10 Private sector General and special customers (i) (ii) Agreements (iii) Government entities Municipal Federal Agreements (iii) Bulk sales - Municipal Administration Offices (iv) - Guarulhos - Mauá - Mogi das Cruzes - Santo André - São Caetano do Sul - Diadema Wholesale total - Municipal City Halls Unbilled supply Subtotal Allowance for doubtful accounts Total Current Non-current (v) (i) General customers - residential and small and medium-sized companies. (ii) Special customers - large consumers, commercial, industries, condominiums and special billing consumers (industrial waste, wells, etc.). (iii) Agreements - installment payments of past-due receivables, plus monetary adjustment and interest. (iv) Whosale - municipal city halls - The balance of accounts receivable from wholesalers refers to the sale of treated water to the municipalities which are responsible for the distribution, billing and collection from the end consumers, some of these municipalities question judicially the tariffs charged by Sabesp and do not pay the amounts under litigation. The past due amounts that are included in the allowance for doubtful accounts are substantially classified in non-current assets, according to the following table: Page: 26 HOLDING AND CONSOLIDATED 3rd Qtr./10 2nd Qtr./10 Balance at beginning of period Billing for services provided Collections - current years services Collections - previous years services - - Balance at the end of the period Current Non-current (v) The non-current portion consists of past-due and renegotiated balances with customers and past-due receivables related to the wholesale of water to municipal authorities and is recorded net of allowance for doubtful accounts. (b) The aging of trade accounts receivable is as follows: HOLDING AND CONSOLIDATED Sep/10 Jun/10 Current Past-due: Up to 30 days From 31 to 60 days From 61 to 90 days From 91 to 120 days From 121 to 180 days From 181 to 360 days Over 360 days Total (c) Allowance for doubtful accounts (i) The activity of the provision can be presented as follows: HOLDING AND CONSOLIDATED HOLDING 3rd Qtr /10 3rd Qtr /09 Beginning balance Private sector / government entities Bulk sales Additions for the period Ending balance Current Non-current Page: 27 (ii) In the Result The Company recorded probable credit losses in accounts receivable calculated, in the third quarter of 2010, in the amount of R$88,631, directly to income of the period, booked in the Selling Expenses line item. In the third quarter of 2009, these losses were R$71,509. HOLDING AND CONSOLIDATED 3rd Qtr /10 jan to sep/10 3rd Qtr /09 jan to sep/09 Provisions (over 5,000 Brazilian reais) Recoveries (over 5,000 Brazilian reais) Write-offs (lower or equal to 5,000 Brazilian reais) Recoveries (lower or equal to 5,000 Brazilian reais) Expenses 5. BALANCES AND TRANSACTIONS WITH RELATED PARTIES The Company is a party to transactions with its controlling shareholder, São Paulo State Government (Gesp), and companies related to it. (a) Accounts receivable, interest on capital and operating revenue with the São Paulo State Government HOLDING AND CONSOLIDATED Sep/10 Jun/10 Intercompany receivables Current assets: Water and sewage services (i) Gesp Agreement (iii), (iv) and (v) Provision for Losses (v) Reimbursement of additional retirement and pension benefits - Agreement (ii) and (vi) Reimbursement of additional retirement and pension benefits paid - Monthly flow (ii) and (vi) Total current assets Long-term assets: Water and sewage services - Gesp Agreement (iii), (iv) and (v) Reimbursement of additional retirement and pension benefits paid - Controversial (ii) and (vi) Provision for Losses - Controversial (vii) Reimbursement of additional retirement and pension benefits - Agreement (ii) and (vi) Reimbursement of additional retirement and pension benefits - Reservoir (ii) and (vi) Total Non-current Total receivable from shareholder Provision of water and sewage services Reimbursement of additional retirement and pension benefits Page: 28 HOLDING AND CONSOLIDATED Gross revenue from sales and services 3rd Qtr/10 3rd Qtr/09 Water sales Sewage services Receipts Financial Income (i) Water and sewage services The Company provides supply services of water and collection of sewage to the State Government and other Companies related to it, under terms and conditions considered by Management as normal in the market, except as to the form of settlement of the credits, that may be realized under the conditions mentioned in items (iii), (iv) and (v). (ii) Reimbursement of additional retirement and pension benefits paid It refers to amounts of supplemental benefits of retirement and pension plan provided by State of Sao Paulos Law nr. 4819/58 (Benefits) paid by the Company to former employees or retirees. (iii) Second Amendment to the Gesp Agreement On December 28, 2007, the Company and the State of São Paulo, by means of the Secretary of Treasury signed the second amendment to the terms of the original Gesp agreement, (1) agreeing with the payment is installments of teh remaining balance of the First Amendment, in the amount of R$133,709 (amount in November 30, 2007) to be paid in 60 equal, monthly and consecutive installments, the first one maturing on January 02, 2008. The amount of the installments is monetarily adjusted according to the variation of the IPCA-IBGE, added by simple interests of 0.5% per month. In the balance of this agreement, which installments have been paid monthly, there is an amount of R$46,244 that the State does not recognize as due. Sabesp has an understanding different from the State regarding this amount, not admitting the review of these previously agreed upon values, without the demonstration, in a grounded and unmistaken way, of the lack of correspondence between the amounts presented by Sabesp and the services effectively provided. (2) with regards to the past due and unpaid accounts in the period from March, 2004 to October, 2007, resulting from the provision of water and collection of sewage services in the total of R$256,608, R$236,126 have been received and R$8,093 were transferred to other debtor and R$12,389, object of discrepancies about the validation were submitted to ARSESP and are under analysis. Up to the moment, divergences as to the debtor have been identified, although not regarding the amount of the debt. In case of reclassification of the person responsible for paying the bill, Sabesp transferred the collection to the corresponding Entity. (3) the Page: 29 interests on shareholders equity due by Sabesp to the State, referring to the period from March, 2004 to December, 2006, in the amount of R$400,823, restated from June, 2007 to November, 2007 by the Selic rate, were paid in the period from January to March, 2008, (4) the State and Sabesp agreed upon resuming the fulfillment of their reciprocal obligations, timely, under the new premises: (a) implementation of the accounts electronic management system to facilitate and speed up the follow-up of the payment processes and the procures of budgeting management; (b) structuring of the Programa of Uso Racional de Agua - PURA, to rationalize the consumption of water and the amount of the water and sewage bills of the responsibility of the State; (c) the establishment, by the State, of criteria in the budgeting of a way to avoid the displacement of amounts in the specific line of water and sewage bills as of 2008; (d) possibility of registration of state entities and bodies in a default system or master file; (e) possibility of interruption of the supply of water to the state entities in case of default in the payment of water and sewage bills. Out of the invoicing of the months of November, 2007 to September, 2010, approximately 96% of the accounts have already been paid by the State Government. (iv) Third Amendment to Gesp Agreement Gesp, Sabesp and DAEE, on November 17, 2008, entered into the Third Amendment to the Term of Agreement of Payment Commitment, and Other Agreements, where the State confesses to owe Sabesp the amount of R$915,251, monetarily adjusted until September, 2008 by the IPCA-IBGE, corresponding to the Uncontroversial Amount, calculated by FIPECAFI. Sabesp accepts temporarily the Reservoirs as part of the payment of the Uncontroversial Amount and offers to the State a temporary settlement, constituting a financial credit of R$696,283, corresponding to the value of the Reservoirs. The definitive settlement will only occur with the effective transfer of property in the relevant real estate notary. The remaining balance of R$218,967 is being paid in 114 monthly and consecutive installments, in the amount of R$1,920 each, restated annually by the IPCA/FIPE, added by interests of 0.5% p.m., the first installment became due on November 25, 2008. Sabesp and the State are working together in order to obtain legislative authorization in order to make viable the transfer of the Reservoirs to Sabesp. However, the Attorney General Office of the State of Sao Paulo questioned the legal validity of this agreement, by means of public civil action, which main argument is the absence of specific legislative authorization for the alienation of DAEE´s estate. On October 7 th , 2004 it was published the first level decision having been decided for the .acceptance of the requests for purposes of declaring VOID the legal business entered into between Sabesp, DAEE and the State of Sao Paulo for assignment assets and credits included into the Term of Obligation Recognition, Payment Commission and Other Covenants executed on December 11, 2001 and, consequently, the expenses, upon return to the previous status, upon the return of Alto Tiete to the autarchys estate. It was obtained the suspension effect of the decision. SABESP, the State Treasury and the DAEE appealed to the Court of Justice of the Sao Paulo. On August 23 of the current year, the appeal motions were submitted to trial, not being acknowledged DAEE´s appeal and denied acceptance to the others. Declaratory appeals were filed and the Company seeks to take the discussion up to the Superior Court of Justice. The effects of the decision will remain suspended until it becomes res judicata , as approved by the President of the Court of Justice. The Companys legal counsels assess the risk of losing this proceeding as probable, in case the referred legislative authorization is obtained, which would prevent the transfer of the respective reservoirs as partial amortization of the balance receivable. (v) As mentioned before, on November 17, 2008 the Company and the State executed the 3 rd Amendment to GESP Agreement, in such occasion that the amounts called controversial and uncontroversial have been quantified. In such Amendment, efforts have been set in order to resolve what was called as Page: 30 Controversial Amount of Benefits. According to the fourth clause of this instrument, the Controversial Amount is represented by the difference between the Uncontroversial Amount and the amount effectively paid by the Company as supplemental retirement and pension benefits provided for Law 4819/58, under the original responsibility of the State of Sao Paulo, in the Companys understanding, although paid by Sabesp until May, 2008, due to judicial order. In executing the Third Amendment, an appreciation of the divergences that gave rise to the controversial amount of the benefits provided by Law 4819/58 has been provided. Such expectation was, at that time, based on the PGEs will to reanalyze the matter and also, in the Companys understanding, to the reimbursement based on external legal opinions. However, recent opinions issued by PGE and received on September 4 th and 22 nd , 2009 and on January 4 th , 2010, once again denied the reimbursement of the larger portion of this amount. As a consequence, the managements understanding has been changed about receiving the Controversial Amount upon a direct negotiation with the State. Although the negotiations with the State are still underway, it is no longer possible to ensure that the Company will recover, in an entirely amicable way, the credits related to the Controversial Amount. Sabesp will not waiver to the credits that the Company considers being legitimate holder against the State. In this sense, it shall exhaust all possibilities to resolve the question in the technical and legal levels. If the divergence persists, the Company shall adopt all necessary measures to safeguard the Companys interests. In this context, the Companys management decided to recognize in the 2008 results a provision for losses on the outstanding balance of the controversial amount. This provision, in September 30, 2010 was R$510,324. As a consequence of the recognition of this provision, it was also recorded the obligation related to the actuarial commitment kept with the beneficial owners, which right has been denied by the State, under the way it is paid by Sabesp. On September 30, 2010, the amount of this obligation was R$493,531 (June 30, 2010  R$507,772). The details of the actuarial obligation are presented in the explanatory note nr. 13. (b) Cash and cash equivalents The Companys balance of banks and short-term investments accounts with financial institutions controlled by the State Government was R$1,325,368 and R$1,009,639 on September 30, 2010 and June 30, 2010, respectively. The financial income from such investments was R$43,527 and R$15,058 in the third quarter of 2010 and 2009, respectively. The Company, due to State Decree nº 55,357 of January 18, 2010, must invest its excess resources with financial institutions controlled by the State Government. (c) Agreement for the use of reservoirs In its operations, the Company uses the Guarapiranga and Billings reservoirs; should these reservoirs not be available for use to the Company, there could be the need to collect water in more distant places. The Company does not pay any fee for the use of these reservoirs but it is responsible for their maintenance and operating costs. Page: 31 (d) Agreements with lower tariffs with State and Municipal Government Entities that joined the Rational Water Use Program (PURA). The Company has contracts signed with public entities linked to the State Government and to the municipalities served involving approximately 6,200 properties, which are benefited with a 25% reduction in the tariffs of the services of water supply and sewage collection, when not in default. The contracts provide for the implementation of the rational use of water program, which considers a reduction in the consumption of water. (e) Guarantees The State Government grants guarantees for some loans and financings of the Company and does not charge any fee related thereto. (f) Sesamm On August 15, 2008, the Company, as part of its growing process, together with the companies OHL Médio Ambiente, Inima S.A.U. - Unipersonal (Inima), Técnicas y Gestion Medioambiental S.A.U. (TGM) and Estudos Tecnicos e Projetos ETEP Ltda. (ETEP) organized the company Sesamm - Serviços de Saneamento de Mogi Mirim S/A (Sesamm or Subsidiary) which corporate object is the provision of services of supplementation of the implementation of the system of separation of sewage and implementation and operation of the sewage treatment system of the Municipality of Mogi Mirim, including the disposal of solid waste generated, as per note 7. (g) Contract of personnel assignment among entities related to GESP The Company has contracts of personnel assignments with entities related to the São Paulos State Government, where the expenditures are fully passed on the monetarily reimbursed. On September 30, 2010, the expenditures with employees transferred by Sabesp to other state entities amounted to R$1,396 (September 30, 2009  R$1,364). In the same period, the expenditures with the employees of other entities at Sabesps disposal totaled R$72 (September 30, 2009 - R$73). (h) Services contracted from entities related to GESP On September 30, 2010 Sabesp had outstanding the balance of R$11,131 payable referring to services provided to entities related to São Paulos State Government, among which we highlight the services of electric energy supply by Companhia Energetica de Sao Paulo - CESP, totaling 88% of the balance payable. (i) Non-operating Assets The Company had, on September 30 and June 30, 2010, the amount of R$25,371, respectively, mainly related to land granted in free lease [ comodato ] to Associations, Assistance Entities, Non-Governmental Organizations and to the DAEE  Department of Water and Electric Energy, among others. The land granted to the DAEE amount to R$2,289. Page: 32 (j) Sabesprev The Company sponsors the defined contribution plan managed by Fundação Sabesp de Seguridade Social - Sabesprev. The net actuarial obligation, recorded up to September 30, 2010, is R$506,660 (June 30, 2010 - R$504,114). Management is making efforts towards maintaining, in permanent basis, the timely payment by the State regarding the transactions between the parties. 6. INDEMNIFICATIONS RECEIVABLE Indemnities receivable are a non-current asset that represents amounts receivable from the Municipalities of Diadema and Mauá as an indemnity for their unilateral termination of the concessions for water supply and sewage collection services of the Company in 1995. As of September 30, 2010 and June 30, 2010, this asset amounted to R$146.213 (nominal amounts). Due to these concession agreements, the Company invested in the construction of water and sewage systems in those municipalities in order to meet its concession service commitments. For the unilateral termination of the Diadema and Mauá concessions, the municipalities assumed the responsibility of supplying water and sewage services in those regions. At that time, the Company reclassified the balances of property, plant and equipment related to the assets used in those municipalities to non-current assets (indemnities receivable). The net book value of the items of property, plant and equipment related to the Municipality of Diadema, reclassified in December, 1996, was R$75,231, and the balance of the indemnifications receivable from the Municipality was R$60,295. The net book value of the items of property, plant and equipment related to the Municipality of Maua, reclassified in December, 1999, was R$103,763, and the balance of the indemnifications receivable from the Municipality was R$85,918. The Companys rights to the recovery of these amounts are being judicially discussed by the municipalities. Sabesp filed lawsuits to collect the amounts due by the municipalities. With regards to Diadema, the execution of the agreement entered with Diademas Mayor Office and the Companhia de Saneamento de Diadema  Saned, has started for the payment of the indemnification, the judge of first level accepted the appeals of the Mayors Office and extinguished the execution. Sabesp filed an appeal against such sentence and, in December, 2005, partial approval to this appeal was granted to declare the validity of the agreement and determine that the appeals to the execution were once again judged in first level. On December 2007, the decision that accepted the execution of the Saned was rendered, ordering this company to be summoned to pay the full amount of the debt within 15 days under the penalty of fine. The realization of the pledge in cash was approved on Saneds bank accounts and financial investments (online pledge)up to 10% of the restated amount of the debit, being blocked and withdrawn the amount of R$2,919 in March 3 rd , 2009. Later, the Court of Justice determined that the pledge be made upon weekly deposit by Saned of the amount corresponding to 20% on all it receives in its bank accounts and financial investments, such decision still being subject of appeal. Regarding Diadema Mayors Office, a new sentence was given to the appeals to the execution, on October, Page: 33 2009, recognizing the existence of the right to claim the debt, and affirming that the execution against the Municipality shall be made upon precatory notes (and not by pledge). Sabesp and the Mayors Office have appealed against such judgment. On December 29, 2008, Saned and the municipality of Diadema entered into, with the State of Sao Paulo and Sabesp, a Memorandum of Intent with the purpose to prepare studies and conduct negotiations to instruct decisions of Diadema and Sabesp, aiming at the exclusive provision of water and sewage services in the municipality of Diadema. The parties agreed that the search for a negotiated solution for the currently existing conflicts among the companies is fundamental so that the public service of water supply, sewage collection and treatment have their proper development in Diadema. On January, 2009 the parties presented joint petition requesting the suspension of new pledges for the period of three months in order to try to make an agreement viable. The suspension was granted by the Judge of Public Treasury and, successively renewed, being the last renewal occurred on April, 2010 in face of negotiations for agreement. With regards to Mauá, a first level decision was given determining that the Municipality pays the amount of R$153.2 million as compensation for the damages caused and for loss of profits. The Mauas City Hall appealed against this decision. On July 2006, the decision was converted in diligence consisting of an expert clarification on the amount of the indemnity for loss of profits and the expert confirmed the amount of the loss of profits determined by the lower court. In August, 2008, the appeal was judged, having fully maintained the conviction imposed in the first level. The Maua Mayors Office filed special and extraordinary appeals against the sentence that confirmed its conviction to indemnify Sabesp. Both appeals were not accepted by the Court of Justice, causing the filing of appeals to the Superior Court of Justice and to the Supreme Court. Superior Court of Justice has already denied acceptance to the appeal and confirmed the non admissibility of the special appeal. Based on the opinion of the legal counsels, Management continues to affirm that the Company has legal right to receive the amounts corresponding the indemnification and it continues to monitor the situation of the lawsuits. 7. INVESTMENTS Jun/10 Equity Result Addition Sep/10 Sesamm - Saneaqua Mairinque - - Others 720 - - 720 Total On August 15, 2008 the company Sesamm - Serviços de Saneamento de Mogi Mirim S/A was organized with a duration term of 30 years counted from the date of signature of the Concession Contract with the municipality which corporate objective is the provision of services of complementation of the implementation of the separation system of sewages and implementation and operation of the sewage treatment system of the Municipality of Mogi Mirim, including the disposal of the solid waste generated. Page: 34 On September 30, 2010 the Sesamms capital stock was R$10,669, divided into 10,669,549 common nominated shares, with no par value, of which Sabesp holds 36% of equity interest. On September 30, 2010 the Sesamms operations had not still been initiated. Sabesp and Foz do Brasil S/A organized, on October 8 th , 2009, the company Aquapolo Ambiental S/A, having as corporate objective the production, supply and commercialization of water of reuse for Quattor Qumica S.A., Quattor Petroquimica S.A. and Quattor Participações and other companies that integrate the Petrochemical Polo. Sabesp´s equity interest is 49% of the capital stock that, on September 30, 2010 represented R$490 reais. On June 14 th , 2010, Sabesp and Foz do Brasil S/A organized the company Saneaqua Mairinque S/A having as corporate objective the concession of public service of water and sewage of the Municipality of Mairinque. Sabesp´s equity interest is 30% that on September, 2010 it represented R$600. 8. PROPERTY, PLANT & EQUIPMENT HOLDING Sep/10 Jun/10 Cost Accumulated depreciation Net Net In use Water systems Land - Buildings Connections Water meters Networks Wells Equipment Others Sewage systems Land - Buildings Connections Networks Equipment Others General use Land - Buildings Transportation equipment Information Technology Equipment Furniture, Fixture and Equipment Lands granted in free lease - Items granted in free lease Subtotal in operation Work in progress: Water systems - Sewage systems - Others - Subtotal in progress - Grand Total Page: 35 The consolidated balance is R$8,906,945, the difference being of R$3,792 in relation to the sewage projects and R$13 represented mainly by furniture and fixture and equipment. On September 30, 2010 reclassifications amounting to R$7,348,740 have been carried out to items of property, plant and equipment to intangible assets, in relation to the execution of the Contract of Provision of Public Services of Water and Sanitation Sewage between the State and the Municipality of Sao Paulo and Sabesp, for the period of 30 years, authorized by the municipal law 14934/09. Such reclassifications are demonstrated as follows: Fixed Assets in Operation 5,965,091 Fixed Assets in Progress 1,383,649 The operating fixed assets represent the assets involved in the provision of water supply and sewage collections. Sabesp owns and manages assets that have come about as a result of economic-financial reports, and programme contracts. The concession contracts provide that the assets will be returned to the conceding power at the end of the period, upon indemnification by the net market value as set forth in each contract. In the program contracts, the indemnification will correspond to the net present value of the cash flow in the remaining period at the date of resume of the services, monetarily restated and added by interests until the date of effective payment. (a) Depreciation Depreciation is calculated at the following rates: Structure - 2%, connections - 2%, hydrometers - 10%, networks - 2%, wells - 5%, equipment - 5%, transportation equipment - 10%, information technology equipment - 20%, furniture and fixture - 6.7%. Page: 36 (b) Write-off of Property, Plant and Equipment In the third quarter and in the period from January to September, 2010, the Company wrote off items of Property, Plant & Equipment in the amount of R$2,746 and R$14,941, respectively, being that our of the total written off, R$1,903 and R$13, 266 refer the assets in operation group, due to obsolescence, theft and alienation, and R$843 and R$1,675 refer to deactivated works, unproductive wells and economic unfeasible projects. In the same period of 2009, the write-offs totaled R$5,702 and R$14,021, respectively, resulting in a total loss of R$5,702 and R$11,750. (c) Interest capitalization and financial charges The Company capitalized interests and monetary variation, including foreign exchange variation, into fixed assets in the amount of R$16,416 in the third quarter of 2010 (in the third quarter of 2009  R$(10,757)) during the period when the assets were presented as work in progress. (d) Work in Progress The provision for disbursements from the fourth quarter of 2010 until 2015, referring to investments already contracted, is approximately R$2,483 million (not audited). (e) Expropriations As a result of the execution of priority works related to the water and sewage systems there was the need to expropriate in third partys properties which owners shall be reimbursed by amicable or judicial means. The forecast for disbursements to be made after the fourth quarter, 2010, is approximately R$579 million (not audited), which shall be covered by own resources. The assets object of these lawsuits shall be recorded in the fixed assets when the operation is carried out. In the third quarter of 2010, the amount referring to the expropriations was R$3,328 (in the third quarter of 2009 - R$612). (f) Assets given in Guarantee On September 30, 2010 and June 30, 2010 the Company held assets in the amount of R$249,034 given in guarantee to Request of Special Payment in Installment - Paes (Note 12). (g) Non-operating Assets The Company had, on September 30, 2010 and June 30, 2010 the amount of R$25,371, related mainly to lands granted in free lease to the Associations, Assistance Entities, Non-Governmental Organizations and to the DAEE - Departamento de Aguas e Energia Eletrica, among others. (h) Revaluation Property, plant and equipment items were revaluated in 1990 and 1991 and have been depreciated at annual rates which take into consideration the estimated remaining economic useful lives. Page: 37 As permitted by CVM Instruction 197/93, the Company did not record a provision for the tax effects (deferred taxes) on the surplus of the revaluation of property, plant and equipment carried out in 1990 and 1991. Had the income tax and social contribution on the revaluation reserve been accounted for, the unrealized amount at September 30, 2010 would be R$328,723 (R$348,956 up to September 30, 2009). The amounts of R$35,816 and R$67,366 from the revaluation reserve were realized in the periods ended on September 30, 2010 and December 30, 2009, respectively. The Company elected to keep the Revaluation Reserve recorded until its respective realization. (i) Assets totally depreciated in operation On September 30, 2010 and June 30, 2010 the gross book value of the totally depreciated assets that are still in use is R$979,733 and R$957,902, respectively. (j) PPP  Public Private Partnership - CABSPAT Sabesp and CSB  Sistema Produtor Alto Tiete S/A, special purpose company organized by the companies Galvão Engenharia S.A. and Companhia Aguas dop Brasil  CAB Ambiental, executed in June, 2008 the Public Private Partnership contracts of the Sistema Produtor Alto Tiete. The service contract represents a 15-year commitment, during which the works of capacity increase of the Taiaçupeba Water Treatment Station, the construction of large-sized aqueducts and four reservoirs that will have the capacity to store 70 million litters, are provided In addition to the works, it shall be the companys responsibility the provision of maintenance services to the dams; inspection and maintenance of tunnels and channels; civil and electro-mechanic maintenance in units that integrate the Alto Tiete System; the treatment and final disposal of the mud generated in the production of treated water and other services. The initiative will make investments viable for the realization of a set of works and services that will enhance the offer of water from 10 to 15 thousand liters per second, thus ensuring the regularity of the supply across the region. On September 30, 2010 the book amount recorded in the Companys fixed assets related to the PPP still under construction is R$254,370 (Jun/2010 - R$206,010). In the period from January to September, 2010 it was paid to CAB the amount of R$38,532, being R$23,115 recorded as expenses and R$15,417 as amortization of expenditures related to the construction. Page: 38 9. INTANGIBLE HOLDING AND CONSOLIDATED Sep/10 June/10 Concessions (i) Program contracts (commitments) (ii) License of Use (Softwares) (iii) Program Contracts - investments performed (iv) New Businesses (v) 8,741 1,655 Contract of Public Service Provision (SP) (vi) - Total (i) Concessions In the period between 1999 and 2006, the negotiations for new concessions were conducted on the basis of the economic and financial results of the transaction, determined in an appraisal report issued by independent experts. The amount determined in the respective contract, after the transaction is closed with the municipal authorities, with payment through Company shares in cash, is recorded in this account and amortized over the period of the related concession (normally 30 years). As of September 30, 2010 and June 30, 2010 there were no amounts pending related to these payments to the municipalities. The net amount shown relates to concessions with the following municipalities: HOLDING AND CONSOLIDATED Sep/10 Jun/10 Cost Accumulated amortization Net Net Agudos Bom Sucesso do Itararé Campo Limpo Paulista Conchas Duartina Estância de Serra Negra Itapira Itararé Marabá Paulista Miguelópolis Osasco Paraguaçu Paulista Paulistânia Sandovalina Santa Maria da Serra São Bernardo do Campo Várzea Paulista Total Page: 39 The amortization of intangible assets is performed during the effective period of the concession agreements of the related municipalities. In the third quarter of 2010 and 2009, amortization expenses related to concession intangible rights were R$5,984 and R$5,790, respectively. (ii) Program Contracts (commitments) As of the regulatory mark, the renewals occurred by means of program contracts. In some of them the Company assumed commitments to financially participate in social environmental sanitation actions. On September 30 and June 30, 2010, these commitments were recorded as offset to intangible assets in the amount of R$323,765 deducted from the adjustment to present value of R$91,003 at an interest rate of 6% added to the IPCA. These assets are being amortized over the duration of the program contract (in their majority on 30 years). The committed amounts are related to the following municipalities: HOLDING AND CONSOLIDATED Sep/10 Jun/10 Municipality Cost Accumulated amortization Net Net Alfredo Marcondes 70 64 64 Aparecida DOeste 45 42 42 Auriflama Avaré Bento de Abreu 50 45 46 Bocaina Botucatu Caçapava Cajuru Campos do Jordão Capão Bonito Emilianópolis Espírito Santo do Pinhal Fartura Fernandópolis Franca Indiaporã Irapuã Jales Lorena Magda Mococa Mombuca Monte Alto Novo Horizonte Osvaldo Cruz Pindamonhangaba Piratininga Planalto 39 35 35 Platina 30 - 30 30 Pongaí 35 34 34 Quatá Riolândia Santa Rosa do Viterbo São João da Boa Vista São José dos Campos São Luiz Paraitinga São Manuel Tatuí Tupã Valentim Gentil Zacarias 320 (4) 316 318 Total Page: 40 In the third quarter of 2010 and 2009, the amortization expenses related to the commitments of the program contracts were R$2,709 and R$2,246, respectively. The amounts not yet disbursed related to program contracts are recorded under the caption other obligations in current liabilities, R$67,317 and non-current liabilities, R$105,246. (iii) License for Use (Software) The net amount of the amortizations of the license for the use of Software in September 30, 2010 was R$5,785 (jun/10 - R$6,119). Page: 41 (iv) Program Contracts - Investments Performed Refer to renewals of the contracts previously named full concession to operating concession, through program contracts that have the object the provision of municipal public services of supply and sanitation sewage, where the Company has the ownership and management of the assets acquired or constructed during the term of these contracts (30 years). Sep/10 Jun/10 Cost Accumulated amortization Net Net In use Water systems Land 7,564 (470) 7,094 7,151 Buildings 50,069 (3,185) 46,884 46,397 Connections 33,107 (1,849) 31,258 28,616 Water meters 19,970 (1,144) 18,826 18,378 Networks 95,464 (5,306) 90,158 85,550 Wells 12,595 (728) 11,867 11,828 Equipment 17,449 (2,374) 15,075 14,516 Others 1,790 1,671 1,687 Subtotal 238,008 (15,175) 222,833 214,123 Sewage systems Land 2,867 (172) 2,695 2,715 Buildings 65,626 (3,560) 62,066 53,870 Connections 39,524 (2,251) 37,273 36,493 Networks 132,360 (7,666) 124,694 117,556 Equipment 21,474 (2,737) 18,737 17,970 Others 2,051 (134) 1,917 1,929 Subtotal 263,902 (16,520) 247,382 230,533 General use Land 9 - 9 10 Buildings 392 (13) 379 379 Transportation equipment 6,097 (382) 5,715 5,754 Information Technology Equipment 1,217 (70) 1,147 1,138 Furniture, Fixture and Equipment 6,261 (475) 5,786 5,749 Subtotal 13,976 (940) 13,036 13,030 Total in Operation 515,886 (32,635) 483,251 457,686 Work in progress: Water systems 126,568 - 126,568 102,379 Sewage systems 284,462 - 284,462 272,943 Others 347 - 347 346 Total in progress 411,377 - 411,377 375,668 Grand Total 927,263 (32,635) 894,628 833,354 Page: 42 The amortization of the assets is performed during the effectiveness of the program contracts. (v) New Businesses It was signed, in August, 2009, with the Companhia of Saneamento de Alagoas (CASAL), the specialized technical services contract and technology transfer with the purpose to implement a program of loss reduction and revenue evasion of the Municipalty of Maceio, by 60 months. On September 30, 2010 the amount in progress referring to this contract was R$8,741 (jun/10 - R$1,655). (vi) Contract of Public Service Provision  Sao Paulo On September 30, 2010, the Company reclassified the net amount of R$7,348,740 from Fixed Assets to Intangibles referring to the execution of the Contract of Public Service Provision of Water Supply and Sanitation Sewage between the State and the Municipality of Sao Paulo and Sabesp, for the period of 30 years, authorized by the municipal law 14934/09. Page: 43 Set/10 Jun/10 Cost Accumulated amortization Net Net In use Water systems Land 587,726 - 587,726 - Buildings 1,410,492 468,313 - Connections 626,675 340,206 - Water meters 190,615 94,618 - Networks 1,604,317 915,573 - Wells 4,207 2,316 - Equipment 299,081 73,676 - Subtotal 4,723,113 2,482,428 - Sewage systems Land 208,056 - 208,056 - Buildings 1,351,391 706,097 - Connections 484,340 (248,234) 236,106 - Networks 3,116,391 2,236,921 - Equipment 415,803 (320,320) 95,483 - Subtotal 5,575,981 3,482,663 - Total in Operation 10,299,094 5,965,091 - Work in progress: Water systems 906,163 - 906,163 - Sewage systems 477,374 - 477,374 - Others 112 - 112 - Total in progress 1,383,649 - 1,383,649 - Grand Total 11,682,743 7,348,740 - Page: 44 10. LOANS, FINANCINGS & DEBENTURES (i) Outstanding balance of loans and financings HOLDING Sep/10 Jun/10 Current Non-current Total Current Non-current Total Guarantees Final maturity Annual interest rate Monetary adjustment Financial Institution: COUNTRY União Federal / Banco do Brasil Gov.Est.S.Paulo and own resources 8.50% UPR Debentures 6th Issuance - Unsecured 11% IGP-M Debentures 8th Issuance - - Unsecured 10.75% IGP-M Debentures 9th Issuance - - Unsecured CDI+2.75% (1st series) and 12.87% (2nd series) IPCA Debentures 10th Issuance - - Unsecured TJLP+1.92% (1st series and 3rd series) and 9.53% (2nd series) IPCA Debentures 11th Issuance - - Unsecured CDI+1.95% (1st series) and CDI+1.4% (2nd series) Debentures 12th Issuance - - Unsecured TR+9.5% Caixa Econômica Federal Own Resources 2010/2032 6.8% (weighted) UPR Promissory Notes - Own Resources CDI + 0.65% FIDC - Sabesp I - - Own Resources CDI + 0.70% Banco Nacional de Desenvolvimento Econômico e Social - BNDES Own Resources 3% + TJLP LIMIT 6% Banco Nacional de Desenvolvimento Econômico e Social - BNDES Baixada Santista - - Own Resources 2.5% + TJLP LIMIT 6% Banco Nacional de Desenvolvimento Econômico e Social  BNDES PAC - Own Resources 2.15% + TJLP LIMIT 6% Banco Nacional de Desenvolvimento Econômico e Social  BNDES ONDA LIMPA - - Own Resources 1.92% + TJLP LIMIT 6% Others Own Resources 2011/2018 12% / CDI / TJLP+ 6% UPR Interests and charges - - Total Domestic FOREIGN CURRENCY Inter-American Development Bank - BID US$356,267 thd. (Jun/10 - US$354,579 thd) Federal Government 2016/2025 3.00% a 4.13% (i) Currency Basket Var. + US$ Euro Bonds - US$140,000 thd (Jun/10 - US$140,000 thd) - - 7.5% US$ JICA - Yens 21,316,000 thd (Jun/10 - Yens 21,316,000 thd) - Federal Government 1.8% and 2.5% (i) Yens BID 1983AB - US$250,000 thd (Jun/10 - US$250,000 thd.) 4.47% to 4.97% (i) US$ Interests and charges - - Total International TOTAL OF LOANS AND FINANCING S Page: 45 Parity rates as of September 30, 2010: US$ 1.6942; Yen 0.0203 (June 30, 201: US$ 1.8015; Yen 0.020380). On September 30, 2010 the Company did not have short term balances of loans and financings. The consolidated balance totals the amount of R$7,659,942, being the difference of R$2,340 referring to a loan performed by Sesamm on September 02, 2010 for working capital, having 78 days for its settlement. (i) The demonstration of the annual interest rates is summarized in the contracts general chart. Sep/10 Jun/10 interest rate Current Non-current Total Current Non-current Total BID Contract 713 4.13% BID Contract 896 3.00% BID Contract 1212 4.02% Jica Consulting - 1.80% Jica Work - 2.50% BID 1983 A 2.90% Bid 1983 B1 2.60% BID 1983 B2 2.40% Page: 46 (ii) In accordance with the CPC 08 it was prepared the chart below with the purpose to show the annual effects of the financial expenses resulting from funding costs on the effective interest rates. 2016 and thereafter Total Monthly IRR Debentures - 9th issuance - 1st series 80 - - - 0.027034% Debentures - 9th issuance - 2nd series 62 - 0.017369% Debentures - 10th issuance - 1st series 9 36 36 36 36 37 0.003956% Debentures - 10th issuance - 2nd series 10 39 39 39 39 39 0.003944% Debentures - 10th issuance - 3rd series 14 55 55 55 55 55 0.003966% Debentures - 11th issuance - 1st series - 0.014806% Debentures - 11th issuance - 2nd series - - - 0.024967% Debentures - 12th issuance - sole series - 2 2 2 2 2 15 25 0.000028% Promissory Notes 82 - 0.006110% BNDES (National Bank for Economic and Social Development) ONDA LIMPA 6 26 26 26 26 26 0.002184% AB Loan A 26 0.005301% AB Loan B1 32 0.006621% AB Loan B2 19 77 77 78 78 78 0.007939% Bird 5 19 19 19 19 19 0.000888% Total Page: 47 There is no premium when the resources are funded. (iii) On September 1st, 2010 the 6th emission of debentures, 3rd series, was fully settled. (iv) On August 30, 2010 Promissory Notes were issued with a value of R$600,000 as a bridge loan, relating to an advance to the 13 th issue of debentures. The net proceeds obtained with the 13 th issue of debentures will be fully used to redeem the 60 promissory notes of the 5 th debenture issue. (v) On October 28, 2009 SABESP completed the BIRD  7662BR (BIRD) contract with the World Bank International Bank of Development and Reconstruction  The contract was worth US$100,000 thousand, in September 2010, and an initial paid commission of US$250 thousand. (vi) Repayment schedule of loans and financing The total debt volume to be paid through the end of 2010 is R$217,560 and the amount denominated in US dollars is R$42,483 and the amount of R$175,077 refers to the interest and principal of loans denominated in Brazilian reais falling due. BANK and thereafter TOTAL COUNTRY Federal Government/Banco do Brasil - - Caixa Econômica Federal (CEF) Debentures - Page: 48 BANK and thereafter TOTAL Promissory Notes - FIDC - SABESP I - BNDES (National Bank for Economic and Social Development) - - - BNDES (National Bank for Economic and Social Development) Santos Lowlands - - BNDES (National Bank for Economic and Social Development) PAC - BNDES (National Bank for Economic and Social Development) ONDA LIMPA - - Other Interest and charges - Total - Domestic ABROAD BID Eurobonds - JICA - BID 1983AB - Interest and charges - Total Abroad Grand Total (vii) Covenants As of September 30, 2010, the Company was compliant with all covenants. (viii) Tiete III Loan Agreement Nr. 2202/OC-BR executed on September 03, 2010 between SABESP  Companhia de Saneamento Basico do Estado de Sao Paulo and BID  Development Inter-American Bank, for partial financing of the River Tietes De-pollution Program  III Stage. Investment of US$800 million, being US$600 million of financing and US$200 million in own resources. Total term of 25 years, with 6 years of grace period. Interests: Uni-monetary mechanism with interest rates based on USD-LIBOR, calculated quarterly, as set forth in the BIDs policies and procedures. Page: 49 11. DEFERRED TAXES AND CONTRIBUTIONS (a) Balances HOLDING AND CONSOLIDATED Sep/10 Jun/10 In current assets (i) Deferred income tax Deferred social contribution tax 73,279 69,715 In non current assets (ii) Deferred income tax Deferred social contribution tax In current liabilities (iii) Deferred income tax Deferred social contribution tax 37 75 Deferred PASEP (tax on revenue) Deferred COFINS (tax on revenue) In non-current liabilities (iv) Deferred income tax Deferred social contribution tax Deferred PASEP (tax on revenue) Deferred COFINS (tax on revenue) 73,458 67,498 HOLDING AND CONSOLIDATED HOLDING 3rd Qtr/10 Jan to Sep/10 3rd Qtr/09 Jan to Sep/09 To the result of the year Income tax Deferred income tax (27,858) 43,111 65,192 106,044 Social contribution tax Deferred social contribution tax (10,029) 15,520 23,788 38,495 Page: 50 (i) In current assets Substantially calculated based on timing differences in the amount of R$814,208(Jun/2010 - R$774,616). (ii) In non-current assets Substantially calculated based on timing differences in the amount of R$1,672,562 (Jun/2010 - R$1,826,052) related to the income tax and social contribution. The Companys Management expects to realize the long term balance, mentioned on item (ii) in 2011 in the same proportion of 2010, and the remaining to be realized in the subsequent year of 2012. (iii) Current Liabilities - Income Tax and Social Contribution Substantially calculated based on timing differences in the amount of R$413, related to the income tax and social contribution. - Pasep and Cofins Calculated substantially on billings to government entities, and the obligation is determined and the allowance is recognized when the service is provided, and its settlement when the invoices are received. (iv) In non-current liabilities - Income and social contribution taxes Substantially calculated based on timing differences in the amount of R$226,217(Jun/2010 - R$228,256) related to the income tax and R$176,110 (Jun/2010 - R$178,149) related to the social contribution. - Pasep and Cofins Calculated substantially on billings to government entities, and the obligation is determined and the allowance is recognized when the service is provided, and its settlement when the invoices are received. (b) Break-down of deferred taxes and contributions HOLDING AND CONSOLIDATED Sep/10 Jun/10 In current assets Provisions for contingencies In non-current assets Provision for contingencies Page: 51 HOLDING AND CONSOLIDATED Sep/10 Jun/10 Provision for social security obligations Others Total deferred tax assets In current liabilities Costs in the issuance of securities 140 284 Public entity revenues In non-current liabilities Costs in the issuance of securities Public entity revenues Public entity income 96,757 89,502 Total deferred tax liabilities (c) Conciliation of the effective tax rate The amounts recorded as income and social contribution tax expenses in the interim financial statements are reconciled to the statutory rates provided for in law, as shown below: HOLDING AND CONSOLIDATED HOLDING 3rd Qtr/10 Jan to Sep/10 3rd Qtr/09 Jan to Sep/09 Income before taxes on income Statutory rate 34% 34% 34% 34% Tax expense at statutory rate Permanent differences Realization of revaluation reserve Interests on Shareholders Equity - - - Other differences Income tax and social contribution Current income tax and social contribution Deferred income tax and social contribution Effective tax rate 35% 35% 36% 32% (d) Transitional Taxation Regime  RTT For purposes of calculation of the income tax and social contribution on net income of the fiscal years 2009 and 2008, the Company and its subsidiaries elected the RTT, which allows the legal entity to eliminate the accounting effects of Law 11638/07 and the PM 449/08, converted into Law 11941/09, by means of registration in the actual profit book  LALUR or auxiliary ledgers, without any change to the accounting entries. Page: 52 In 2010, the Company has also adopted the same tax standards adopted in 2008 and 2009, once the RTT shall be in force until the effectiveness of the law that regulates the tax effects of the new accounting methods, seeking tax neutrality. 12. PROGRAM PAES The Company applied for enrollment in PAES on July 15, 2003, in accordance with Law No. 10684 of May 30, 2003, and included in its application the debts related to COFINS and PASEP which were involved in a legal action challenging application of Law 9718/98, and the outstanding balance under the Tax Recovery Program (REFIS). The total amount included in PAES was R$316,953, as follows: Taxes Main Fines Interests Total Cofins Pasep Refis - - Total The debt is being paid in 120 months. The amounts paid in the 3rd qtr./10 and 3rd qtr./09 were respectively R$8,728 and R$8,390 and were recorded as financial expenses of R$986 in the 3rd qtr/10 and R$1,323 in the 3rd qtr/09. The outstanding balance on September 30, 2010 is R$96,321. The assets given in guarantee for the previous Refis Program, in the amount of R$249,034 continue to guarantee the amounts of the Paes Program. 13. SOCIAL SECURITY LIABILITIES The Company sponsors Fundação Sabesp de Seguridade Social - Sabesprev, an entity established in August 1990 with the main purpose of managing the pension plan and the welfare program for Sabesps employees. As of July, 2010, aiming at resolving the deficit referring to the Defined Benefit Plan (BD), Sabesp and Sabesprev have structured a process through which the participants may elect to change from the Defined Benefit Plan to a Defined Benefit Plan, the Sabesprev Mais . The period for the plan migration, from July to November,2010, was suspended through an injunctive relief granted by the Court of Justice of the State of Sao Paulo, on October 20, 2010 until the claims from the parties involved are considered. On September 30, 2010, after the movement of the participants, the Defined Benefit Plan remained with 16,807 participants and the Defined Contribution Plan remained with 3,120 participants, respectively. The monthly contributions to the defined benefit plan correspond to 2.1% from the Company and 2.3% from the participants. Page: 53 The contribution by the participants presented above is the average, since the discount amount varies in function of the salary range, between 1% and 8.5%. In the case of the Defined Contribution Plan, the Companys contributions correspond to 100% of the basic contribution made by partcipants. As set forth by CVM regulation, the gains arising from anticipated reductions of a plan must be recognized upon their occurrence. Thus, the amount of the unrecognized actuarial gain, of R$178,583, must be reduced by the gain specific to the migration process. The break-down of the anticipated reduction is presented in the table below: RECONCILIATION OF (ASSETS) AND LIABILITIES BEFORE REDUCTION ACTUARIAL GAIN IN MIGRATION AFTER REDUCTION Actuarial Obligations Fair value of plan assets Present value of unfunded obligations Unrecognized actuarial (gains) or losses Unrecognized past service cost - - - Total Net Actuarial Liability/(Asset) Regarding the Defined Contribution Plan, the commitment amount calculated for all participants that migrated up until September, 2010, by the actuarial evaluation, was R$25,321, being R$14,232 to Active and R$11,089 to the Assisted participants. Resulting in the Company having already made payments of R$8,183 until September 30, 2010. On September 30, 2010, based on an independent report, calculated by the Projected Credit Unit, the Company had a net actuarial commitment with the Defined Benefit Plan of R$506,660 (R$480,103 in 2009) which represents the difference between the present value of the Companys obligations related to the employed, retired and pensioned participants and the guaranteeing assets, demonstrated as follows: HOLDING AND CONSOLIDATED (i) Conciliation of Assets and Liabilities Sep-2010 2009 Present value of the actuarial obligations Fair value of assets Gains to be recognized in future years (164,345) (39,532) Net liability recognized in the balance sheet Page: 54 (ii) Expenses recognized in the income statement (Defined Benefit Plan) Cost of current service Cost of interests Proceeds expected from the plan assets Employees contributions Total 51,723 73,086 Sponsors contribution - Total Expenses 40,795 73,086 (iii) Activity of Net Actuarial Liability Present Value of the net actuarial obligation in the beginning of the year Cost of current service Cost of interests Proceeds expected from the plan assets Employees contributions 11,418 21,235 Impact resulting from the reduction of the benefit plan - Total Companys actual contributions in the year 10,928 12,854 Present value of the plan assets in the beginning of the year (iv) Evolution of the Fair Value of the Assets Fair value of the plan assets in the beginning of the year Actual proceeds of the fair value of the assets Actual contributions in the year Benefits paid Fair value of the plan assets at the end of the year (v) Evolution of the Present Value of the Obligations Present value of the obligations in the beginning of the year Cost of current service Cost of interests Benefits paid Loss in the present value of the obligations Present value of the obligations at the end of the year Page: 55 (vi) Estimated Expenses Oct to Dec-2010 2010 Cost of current service Cost of interests Expected proceeds of the plan assets (Gain)/Loss Amortization - Employees Contributions Total 4,187 60,532 (vii) Actuarial Assumptions Several statistics and other factors aim at anticipating future events in the calculation of expense and liability related to these plans. These factors include assumptions on discount rate, expected return of the asset and increase of the rate of future compensation, in addition to subjective factors, such as layoff ratio, turn-over and mortality. The actuarial assumptions used by the Company are regularly reviewed and may differ in a relevant way from current results according to changes to market and economic conditions, regulatory factors, judicial regulations, increase or decrease in the layoff ration or in life expectancy of the participants. These differences may result in a relevant impact in the expense amount with the private pension institution recorded by the Company. Economic Assumptions Sep - 2010 Discount rate 10,85% p.a. 10,85% p.a. Assets expected rate of return 10,85% p.a. 10,85% p.a. Future salary growth 6,08% p.a. 6,08% p.a. Growth of the social security benefits and the limits 4,00% p.a. 4,00% p.a. Capacity factor - Salaries 98% 98% - Benefits 98% 98% Demographic assumptions for Set - 2010 Mortality table AT 83 AT 83 Disabled mortality table RRB 44 RRB 44 Disable entry table RRB 44 RRB 44 Turn over table Prudential Prudential Retirement age First age entitled to one of the benefits First age entitled to one of the benefits % of married participants at the retirement date 95% 95% Age difference between the participant and the spouse Wives are 4 years younger than husbands Wives are 4 years younger than husbands Page: 56 Assistance Plan Managed by the Fundaçao Sabesp of Seguridade Social  Sabesprev, it is comprised of an optional health plan, of free choice, maintained by contributions by the participants and the sponsor, which in the year were the following: Company: 7.5% (2008-7.1%) average on gross payroll; Participants: 3.21% on base salary and bonuses, which corresponds to 2.3% average on the gross payroll. 14. PROFIT SHARING In the quarter ended September 30, 2010 R$11,778 was accrued, which is recorded under payroll and related charges, in current liabilities, related to the period from January to December 2010, based on the attainment of goals set during negotiations between the Company and entities representing the employees. 15. PROVISIONS FOR CONTINGENCIES Jun/10 Additions Deductions Interest, monetary restatements and reversals Jun/10 Customers Suppliers Other civil lawsuits Tax 63 Labor Environmental Subtotal Escrow deposits Total Management, based on analysis together with its legal counsels, recorded a provision in amount considered sufficient to face probable losses in judicial law suits. In current liabilities, in the  Provisions item, the amounts related to judicial law suits in phase of execution of sentence present the amount of R$759,000(Jun/2010  R$713,318) in non current liabilities, in the  Provisions item, in the amount of R$643,068 (Jun/2010  R$852,695). (i) Customers - Approximately 1,420 lawsuits were filed by commercial customers, which claim that their tariffs should be equal to the tariffs of another consumer category, and therefore claim the refund of the amounts collected by Sabesp. The Company was granted both favorable and unfavorable final decisions at several courts, and recognized provisions when the likelihood of loss is considered probable. Page: 57 (ii) Suppliers - Suppliers claims include lawsuits filed by some building companies alleging an underpayment of monetary adjustments, withholding of amounts related to the understatement of official inflation rates after the Real economic plan, and the economic and financial imbalance of the agreements. These lawsuits are in progress at different courts and a provision is recognized when the likelihood of loss is considered probable. (iii) Other civil lawsuits - refer mainly to indemnity claims for property damage, pain and suffering, and loss of profits allegedly caused to third parties, filed at different court levels, duly accrued when classified as probable losses. (iv) Tax lawsuits - the provision for tax contingencies refers mainly to issues related to tax collections challenged due to differences in the interpretation of legislation by the Companys legal counsel, duly accrued when classified as probable losses. (v) Labor lawsuits - the Company is a party to labor lawsuits, involving issues such as overtime, health hazard premium and hazardous duty premium, prior notice, change of function, salary equalization, and other. Part of the amount involved is in provisional or final execution at various court levels, and thus is classified as a probable loss and accordingly a provision was recognized. (vi) Environmental lawsuits - refer to several administrative proceedings and lawsuits filed by government entities, including Companhia de Tecnologia de Saneamento Ambiental - Cetesb and the São Paulo State Public Prosecution Office for the imposition of fines for environmental damages allegedly caused by the Company. The amounts recognized in provision do not always represent the final amount to be disbursed as indemnity of alleged damages, in view of the current stage in which such lawsuits are and Managements impossibility to reasonably estimate the amounts of future disbursements. Lawsuits with possible likelihood of loss The Company is a party to lawsuits and administrative proceedings related to environmental, tax, civil and labor lawsuits, which are considered by its legal counsel as possible losses, and are not recorded in the books. The amount attributed to these lawsuits and proceedings is approximately R$2,255,000 as of September 30, 2010 (Jun/2010 - R$2,222,200). 16. SHAREHOLDERS EQUITY (a) Authorized capital The Company is authorized to increase capital up to R$10,000,000, based on a Board of Directors resolution, after submission to the Supervisory Boards. (b) Subscribed and paid-up capital Subscribed and paid-up capital is represented by 227,836,623 registered common shares, with no par value, held as follows: Page: 58 Number of shares % State Finance Department Companhia Brasileira de Liquidação e Custódia The Bank Of New York ADR Department (Equivalent in shares) (*) Other (*) Each ADR is equal to 2 shares (c) Payment to shareholders Shareholders are entitled to a minimum mandatory dividend of 25% of the adjusted net income, calculated according to Brazilian Corporate Law. No interests accrue on dividends approved, and the amounts not claimed within 3 years from the date of the General Shareholders´ Meeting that approved them will prescribe in favor of the Company. (d) Capital reserve Capital reserve includes tax incentives and donations through 2007. (e) Revaluation reserve As provided for by CVM Instruction No. 197/93, the Company decided not to record income and social contribution taxes on the revaluation reserve of property, plant and equipment items recognized in 1991. The reserve is being realized as a contra entry to the caption retained earnings, on the same proportion as the depreciation and write-off of the respective assets. The balances of the revaluation reserve will be maintained until their effective realization. (f) Changes in the caption retained earnings Sep/10 Sep/09 Previous Balance Realization of Revaluation Reserve Current Years Results Current Balance (g) Reserve for investments The reserve for investments is specifically made up of the portion corresponding to the Companys own resources that will be used for the expansion of the water supply and sewage sanitation systems. Page: 59 17. FINANCIAL INSTRUMENTS AND RISK (a) Identification and valuation of the financial instruments The Company operates with several financial instruments with emphasis in cash and cash equivalents, including financial investments and loans and financings, described as follows. The Company did not perform transactions with derivatives in 2010 and 2009. (i) Cash & cash equivalents, accounts receivable, other current assets and accounts payable The amounts recorded approximate the realization amounts. Cash equivalents correspond to the financial investments expressed in reais and have immediate liquidity. (ii) Investments It consists, mainly, in the equity interest in the company Sesamm (pursuant Note 7) recorded by the equity method of accounting, in which the Company has strategic interest. Considerations of market value of the shares held are not applicable. (iii) Loans and Financings In accordance with accounting standards related to the financial instruments, it follows demonstrated below the market values of the projected cash flows, at fair value, of loans and financings on September 30, 2010. Sep/10 Sep/10 Equity amount Equity amount Equity amount Market value Banking Loans Foreign Currency (iv) Debentures (i) BNDES (ii) Others (iii) In order to obtain the market values of Financial Instruments, the following criteria have been adopted: (i) Debentures are financings considered by the nominal amount restated up to the maturity date, discounted to present value at the forward interest market rates, disclosed by Anbima in the secondary market, having as basis September 30, 2010 and the Companys security traded in the domestic market. Page: 60 (ii) Financings - BNDES, those are instruments considered by the nominal amount restated up to the maturity date, that have as characteristics the indexation to the TJLP, which is a specific modality, not being compared to no other market rate. Therefore, the Company's choice was to publish as market value the amount accounted as of September 30, 2010. (iii) Other financings in national currency are considered by the nominal amount restated up to the maturity date, discounted to present value at the forward interest market rates. The forward rates used were obtained at the BM&F website. (iv) Foreign currency financings are controlled in the original currency, converted at the foreign exchange rate at the date of the balance sheet, discounted to present value using the forward market rate obtained in the Bloomberg, base don the Company Additionally, the Company has an instrument indexed to the YEN [JICA (Note 10)], which, in addition of the premises above, was considered in the conversion to present value the parity of the original currency of the instrument related to the dollar. (b) Market risks (i) Foreign exchange rate risk This risk results from the possibility of the Company in incur in losses on account of fluctuations in the foreign exchange rates that impact the balances of loans and financings in foreign currency funded in the market and, consequently, the financial expenses. The Company does not maintain hedge or swap operations, however, the company performs an active management of the debt, seeking to reduce the exposure in foreign currency, taking advantage of the windows of opportunity, to exchange expensive debts to cheaper debts, reducing the cost by means of anticipation of the maturity dates. A significant portion of the Companys financial debt was linked to the US dollar and to the Yen, in the total amount of R$1,715,685 (Note 10). The table below summarizes the Companys exposure to exchange rates at September 30, 2010. In thousands US$ Japanese Yen Loans and financing (c) Interest rate risk This risk arises from the possibility that the Company may incur losses due to interest rate fluctuations and indices that increase their interest expenses on loans and financing. The Company has not entered into any derivative contract to hedge against this risk; however, it continually monitors market interest rates, in order to evaluate the possible need to replace its debt. As of September 30, 2010, the Company had R$2,659,925 in loans and financing which were obtained at variable interest rates (CDI and TJLP). Page: 61 Another risk faced by the Company is the lack of correlation between the monetary adjustment indices of its debt and those of its receivables. Water supply and sewage treatment tariffs do not necessarily follow the increases in the interest rates affecting the Companys debt. (iii) Credit risk Credit risk is mitigated by selling to a geographically dispersed customer base. (c) Sensitivity analysis Following is presented the table demonstrating the sensitivity analysis of the financial instruments that may generate significant impacts to the Company. Under the terms of CVM instruction nr. 475/08, in order to demonstrate the amounts of the main financial liabilities converted at a projected rate for final settlement of each contract, converted to fair value (Scenario I) with 25% appreciation (Scenario II) and 50% appreciation (Scenario III). Sep/2010 Financial Instruments Risk Scenario I R$ Scenario II R$ Scenario III R$ Financial Liability Loans and Financings Banco do Brasil, CEF Increase in UPR Debentures Increase in IGPM Debentures Increase in IPCA BID and Eurobonds Increase in the US$ JICA Increase in the Yen Page: 62 The indexes used for each scenario are based on the number of days to elapse for each contract, the amounts expressed above were summarized. The rates were projected based on the settlement dates of each financial instrument; the information was obtained out of BM&F website. These sensitivity analysis have the objective to measure the impact of the changes in the market variables on the Companys financial instruments. Such amounts, when settled, may present values different from those demonstrated above, due to the estimates used in their preparation process. Page: 63 18. OPERATING REVENUE 3rd Qtr/10 Jan to Sep/10 3rd Qtr/09 Jan to Sep/09 São Paulos Metropolitan Region Regional systems (i) Total (i) Comprises municipalities operating in inland and coastal regions of the State of São Paulo. 19. OPERATING COSTS AND EXPENSES HOLDING 3rd Qtr/10 Jan to Sep/10 3rd Qtr/09 Jan to Sep/09 Cost of sales and services Payroll and related charges General supplies Treatment supplies Outside services Electricity General expenses Depreciation and amortization Selling expenses Payroll and related charges General supplies Outside services Electricity General expenses Depreciation and amortization Allowance for doubtful accounts, net of recoveries [Note 4 (c(ii))] Administrative expenses: Payroll and related charges General supplies Outside services Electricity General expenses Depreciation and amortization Tax expenses Costs, and selling and administrative expenses: Payroll and related charges General supplies Treatment supplies Outside services Electricity General expenses Depreciation and amortization Tax expenses Allowance for doubtful accounts, net of recoveries - [Note 4 (c(ii))] Financial expenses: Interest and charges on loans and financing - local currency Interest and charges on loans and financing - foreign currency Interest on Shareholders Equity - - - Interest on Shareholders Equity (reversal) - - - Other financial expenses Income tax on remittance abroad Monetary variation on loans and financing Other foreign monetary variations Provisions for financial contingencies Financial income: Monetary variation gains Income from temporary cash investments Interest and others Financial expenses before exchange variations, net Exchange variations, net Exchange variation on loans and financing Other foreign exchange variations Exchange gains 25 Financial expenses, net Page: 64 CONSOLIDATED 3rd Qtr/10 Jan to Sep/10 3rd Qtr/09 Jan to Sep/09 Cost of sales and services Payroll and related charges General supplies Treatment supplies Outside services Electricity General expenses Depreciation and amortization Selling expenses Payroll and related charges General supplies Outside services Electricity General expenses Depreciation and amortization Allowance for doubtful accounts, net of recoveries [Note 4 (c(ii))] Administrative expenses: Payroll and related charges General supplies Outside services Electricity General expenses Depreciation and amortization Tax expenses Costs, and selling and administrative expenses: Payroll and related charges General supplies Treatment supplies Outside services Electricity General expenses Depreciation and amortization Tax expenses Allowance for doubtful accounts, net of recoveries - [Note 4 (c(ii))] Financial expenses: Interest and charges on loans and financing - local currency Interest and charges on loans and financing - foreign currency Interest on Shareholders Equity - - - Interest on Shareholders Equity (reversal) - - - Other financial expenses Income tax on remittance abroad Monetary variation on loans and financing Other foreign monetary variations Provisions for financial contingencies Financial income: Monetary variation gains Income from temporary cash investments Interest and others Financial expenses before exchange variations, net Exchange variations, net Exchange variation on loans and financing Other foreign exchange variations Exchange gains 25 Financial expenses, net Page: 65 20. OTHER OPERATING INCOME AND EXPENSES The break-down of other operating income (expenses), net is the following: HOLDING AND CONSOLIDATED 3rd Qtr/10 Jan to Sep/10 3rd Qtr/09 Jan to Sep/09 Other operating expenses Cofins and Pasep Other operating expenses other operating income (expenses), net Page: 66 Other operating revenues include sales of fixed assets, sales of public notices, scraps, indemnifications and expense reimbursements, fines and pledges, lease of real estate, water of reuse, Pura´s projects and services, Aqualog and other technical services. The other operating expenses comprise: (i) the write-off of items of fixed assets by obsolescence, deactivated works, unproductive wells, economically unfeasible projects and loss with fixed assets and (ii) provision referring to the actuarial obligation of State Law 4819/58 (note 5). 21. AGREEMENT WITH THE MUNICIPALITY OF SÃO PAULO On November 14, 2007, the Company and the Municipality of Paulo (the Parties) entered into an Agreement to establish the conditions that ensure the stability in the providing of water supply and sewage, and environmental utility services in the city of São Paulo, the main provisions of which are as follows: 1. The Parties made the commitment to take basic sanitation and environmental actions, complementary to the actions of the Municipality of São Paulo, by investing in the deployment and continuity of programs such as: Programa Córrego Limpo (Clean River Program) and Programa de Uso Racional da Água - PURA (Rational Water Use Program), the purpose of which is to ensure a decrease in water consumption by City government units, ensuring water supply to and the quality of living of the population; 2. Starting November 14, 2007, Agreement date, all the amounts paid by the Municipality of São Paulo to SABESP, referring to consumption by City departments, agencies, and foundations, net of taxes, will be used in basic sanitation and environmental actions in the Municipality; 3. The Municipality made the commitment to resume the payment of consumption bills issued by SABESP, starting November 14, 2007, the date of this Agreements execution; On June 23, 2010 the State of Sao Paulo, through its Governor, the Municipality of Sao Paulo and the Regulating Agency of Sanitation and Energy  ARSESP entered into the Agreement provided in the initial instrument, signed in November 14, 2007. The Agreement, signed in June 23, 2010 has as object to share the responsibility for offering the service of water supply and sanitation sewage in the capital, in the next 30 years, extendable for equal period. Additionally, it attributes to Sabesp exclusivity in the provision of services and defines ARSESP as responsible for the regulating functions, including tariff, control and inspection of services. Also on June 23, 2010 it was signed the Agreement of Provision of Public Services of Water Supply and Sanitation Sewage. The Agreement was entered into between the State of Sao Paulo, the Municipality of Sao Page: 67 Paulo and Sabesp, for the period of 30 years, extendable for equal period, encompassing the following activities: the protection of mananciais, in articulation with other bodies of the State and the Municipality; capitation, adduction and treatment of gross water; collection, transportation and final disposal of sanitation sewage; and adoption of other actions of basic and environmental sanitation. The municipal law 14934/09 authorized the municipal executive power to execute the abovementioned instruments with the signatories also mentioned above. 22. STATEMENT OF VALUE ADDED - DVA The statement of value-added, prepared in accordance with CVM Resolution nr. 557/08 (CPC 09) presents the result of the period under the generation and distribution of wealth point of view, which four mainly beneficiaries of the wealth generation by the activities are: the employees, the government, capital of third parties and the shareholders capital. Explanatory Note HOLDING CONSOLIDATED Jan-Sep/10 Jan-Sep/09 Jan-Sep/10 Jan-Sep/09 1 - Revenues Revenues from Products and Services 18 Other revenues 20 Revenues related to the construction of own assets Allowance for doubtful accounts - set up 19 2 - Inputs acquired from third parties 2.1) Cost of sale and services provided 2.2) Supplies, electricity and power, third partys services and others 2.3) Other operating expenses 20 3 - Gross Value Added (1-2) 4 - Retentions 4.1) Depreciation and Amortization 5 - Net value added produced by the Company (3-4) 6 - Value added produced in transfer 6.1) Equity result - - 6.2) Financial income 19 7 - Value added to allocate 8 - Value added allocated 8.1) Personnel 8.1.1 Direct compensation 16.3% 21.8% 16.3% 21.8% 8.1.2 Benefits 5.3% 7.2% 5.3% 7.2% 8.1.3 FGTS 1.7% 5.6% 1.7% 5.6% 23.3% 34.6% 23.3% 34.6% 8.2) Taxes, fees and contributions 8.2.1 Federal 30.2% 31.3% 30.2% 31.3% 8.2.2 State 0.7% 0.9% 0.7% 0.9% 8.2.3 Municipal 0.6% 0.5% 0.6% 0.5% 31.5% 32.7% 31.5% 32.7% Page: 68 Explanatory Note HOLDING CONSOLIDATED Jan-Sep/10 Jan-Sep/09 Jan-Sep/10 Jan-Sep/09 8.3) Remuneration of Third Parties Capital 8.3.1 Interests, foreign exchange and monetary variation 17.4% 3.3% 17.4% 3.3% 8.3.2 Lease 0.6% 0.6% 0.6% 0.6% 18.0% 3.9% 18.0% 3.9% 8.4) Compensation of shareholders equity 8.4.1 Interests on shareholders equity - 0.0% 4.4% - 0.0% 4.4% 8.4.2 Retained earnings 27.2% 24.4% 27.2% 24.4% 27.2% 28.8% 27.2% 28.8% Value added allocated 100.0% 100.0% 100.0% 100.0% 23. SUBSEQUENT EVENTS - ProBillings Loan Agreement Nr. BZ-P17, executed on October 14, 2010 between SABESP  Companhia de Saneamento Basico do Estado de Sao Paulo and JICA  Japan International Cooperation Agency, for financing the Integrated Program of Environmental Improvement in the Area of Manantial of the Billings Reservoir. Investment of ¥ 12,357 billion, approximately R$251,712, being ¥ 6,208 billion of financing, approximately R$126,457 and ¥ 6,149 billion in own resources, approximately R$125,255 . Total period of 25 years, with 7 years of grace period. Interests: 1.2% per year for civil works and 0.01% per year for consulting. Page: 69 07.01 - COMMENTS ON THE COMPANY'S PERFORMANCE IN THE QUARTER 1. Financial Highlights In millions of R$ Variation Variation 3Q09 3Q10 R$ % Jan-Sep/09 Jan- Sep /10 R$ % (+) Gross operating revenues (-) COFINS and PASEP () Net operating revenues (-) Costs and expenses (+) Equity result - - () Income before financial expenses (EBIT*) (+) Depreciation and amortization () EBITDA** EBITDA Margin % Net income Net income per one thousand shares in R$ (*) Earnings before interest and taxes on income; (**) Earnings before interest, taxes, depreciation and amortization; In the 3Q10, the net operating revenue totaled R$1.8 billion, 12.7% growth in relation to 3Q09. Costs and expenses, in the amount of R$1.2 billion suffered a 0.6% in relation to the 3Q09. EBITDA increased from R$617.1 million to R$799.6 million in the 3Q10, with 29.6% increase. EBIT presented a 43.8% growth, from R$455.6 million in the 3Q09 to R$655.1 million in the 3Q10 2. Gross operating revenue In the 3Q10, the gross operating revenue presented a R$227.4 million increase, or 13.0%, from R$1.7 billion in 3Q09 to R$2.0billion in 3Q10. The main factors responsible for such variance were the tariff adjustment of 4.44% applied in 2009 and 2010 and the growth of volume billed in 5.6% as compared to the same quarter of 2009. 3. Volume invoiced In the following charts are demonstrated the volumes invoiced of water and sewage, according to the category of use and region, in the 3Q09, 3Q10, and in the first nine months of 2009 and 2010. QUARTER VOLUME INVOICED (1) WATER AND SEWAGE PER CATEGORY OF USE - millions of m 3 Water Sewage Water + Sewage By Category 3Q09 3Q10 Var. % 3Q09 3Q10 Var. % 3Q09 3Q10 Var. % Residential Commercial Industrial Public Total Retail Wholesale Reuse Water 0.1 0.1 - 0.1 0.1 - Grand Total Page: 70 JANUARY TO SEPTEMBER VOLUME INVOICED (1) WATER AND SEWAGE PER CATEGORY OF USE - millions of m 3 Water Sewage Water + Sewage By Category Jan-Sep/09 Jan-Sep/10 Var. % Jan-Sep/09 Jan-Sep/10 Var. % Jan-Sep/09 Jan-Sep/10 Var. % Residential Commercial Industrial Public Total Retail Wholesale Reuse Water - Grand Total QUARTER VOLUME INVOICED (1) WATER AND SEWAGE PER REGION - millions of m 3 Water Sewage Water + Sewage Per Region 3Q09 3Q10 Var. % 3Q09 3Q10 Var. % 3Q09 3Q10 Var. % Metropolitan Regional (2) Total retail Bulk Reuse Water 0.1 0.1 - 0.1 0.1 - Grand Total JANUARY TO SEPTEMBER VOLUME INVOICED (1) WATER AND SEWAGE PER REGION - millions of m 3 Water Sewage Water + Sewage Per Region Jan-Sep/09 Jan-Sep/10 Var. % Jan-Sep/09 Jan-Sep/10 Var. % Jan-Sep/09 Jan-Sep/10 Var. % Metropolitan Regional (2) Total retail Bulk Reuse Water - Grand Total (1) Not audited (2) Comprised by the coastal region and country side Page: 71 4. Costs, selling and administrative expenses In the 3Q10, the costs of products and services provided, administrative and commercial expenses, had an increase of 0.6%, corresponding to R$7.0 million. The participation of the costs and expenses in the net revenue decreased from 72.0% in the 3to 64.3% in the 3Q10. In millions of R$ Variation Variation 3Q09 3Q10 R$ % Jan-Sep/09 Jan- Sep /10 R$ % Payroll and related charges General supplies Treatment supplies Outside services Electricity General expenses Tax expenses Subtotal Depreciation and amortization Credits write-off Costs, and administrative and selling expenses Percentage of Net Revenue (%) 4.1. Salaries and payroll charges In the 3Q10 occurred an increase of R$6.5 million or 1.8% in salaries and payroll charges, going from R$354.6 million to R$348.1 million as a result of the following factors: · Adjustment of actuarial calculation referring to the migration of approximately three thousand employees from the Defined Benefit Plan to Sabesprev-Mais Plan in September, 2010 in the amount of R$12.4 million. · Adjustment in the provision of Profit Sharing  PLR in the amount of R$15.8 million, as a consequence of the reversal of the amounts accrued in 2009; and · Reduction in salaries and payroll charges in the amount of R$4.3 million, resulting from layoffs occurred in function of the Term of Adjustment of Conduct (TAC) + 2% of the headcount, even considering the 5.05% adjustment since May, 2010. This reduction was partially offset by the following factors: · Companys matching referring to the deficit of the employees that migrated to the Sabesprev-Mais Plan in the amount of R$17.1 million and · Adjustment to the provision in the amount of R$10.0 million, for payment of severance packages of employees that required retirement in the 3Q10. 4.2. General Supplies In the 3Q10 there was a decrease of R$3.2 million, or 8.1%, when compared to the same period previous year, Page: 72 from R$39.5 million to R$36.3 million. The main factors that caused this variance were of lower expenses with maintenance materials in the adductor systems, water and sewage treatment stations and elevation stations in the Metropolitan Region of Sao Paulo  RMSP, in the amount of R$2.4 million 4.3. Treatment Materials The expenditures in 3Q10 were lower than 3Q09 by R$1.8 million, or 5.4%, going from R$33.4 million to R$31.6 million. This variance is related to the following factors: · Decrease of R$3.2 million in function of lower consumption of aluminum poly-chloride by approximately 41% and replacement of aluminum sulfide. Despite the consumption of aluminum sulfide has grown approximately 30%, the average cost of the product dropped 25%, which contributed significantly in the reduction of the expenditures for the period; and · Increase of R$1.5 million in the consumption of some products such as: i) soda, in function of price adjustment, climate and reservoir conditions; ii) poly-electrolytes, in function of the entrance into operation of the centrifuges of the Barueri system. 4.4. Services In the 3Q10, this item presented a decrease of R$15.1 million, or 6.4%, from R$236.3 million to R$221.2 million. The main factors that contributed to this variance were: · Agreement with Sao Paulo City Hall: ü Decrease of R$9.4 million in the provision made in the 3Q09, referring to the actions in place; and ü Decrease of R$7.6 million, as a consequence of lower realization in the implementation of the Water Rational Use Program  PURA, in municipal schools, non recurring. · Reduction in the amount of R$6.7 million in expenses from January to September, 2010 as expected for the second year of the contract of Public Private Partnership  PPP) of the Alto Tiete Producing System; · Reduction, in the amount of R$5.0 million, related to the purchase of treated water, in function of the termination, in March, 2010, of the contract with Aguas de Cajamar S/A; and · Decrease with preventive and corrective maintenance in the water and sewage treatment systems in the amount of R$2.3 million, resulting from the implementation of structural works performed at Parque da Integração in the 3Q09. The following services presented increase: · Pavmenting ,and paving repair services worth R$ 10,3 million, in order to fulfil commitments with municipal prefects of the Regional Systems Directorate · Maintenance of networks and water and sewage connections in the amount of R$3.7 million resulting from: ü Increase in demand and contractual amounts based on the Global Sourcing in the municipalities of the Regional Systems and optimization of the sanitation sewage systems of Santos Lowlands; and Page: 73 ü Enhancement of the actions to meet the demands of the Corrego Limpo Program with Sao Paulo City Hall  PMSP and increase in the realization of maintenance services in the RMSP. · Expenses with mud transportation in the amount of R$1.2 million. 4.5 Electric Energy In the 3Q10, this item presented increase of R$10.9 million or 9.0%, from R$121.4 million to R$132.3 million. This result is associated to the following factors: · Tariff adjustment with impact to the average price of 2.5% in the tariff of the captive market, which represents 82% of the installed capacity with electric energy, influencing in the weighted average tariff increase between the captive market and the free market around 3.3%; and · Increase in cost between the markets with weighted average of 8.0%. Participation(%) Cost Variance (%) Weighted Average (%) Free Market Captive Market Weighted Average 4.6. General Expenses In the 3Q10 there was an increase of R$20.3 million or 13.9%, from R$145.8 million to R$166.1 million. The factor that has contributed the most to this increase was the provision in the amount of R$80 million provided in the contract with the Municipality of Sao Paulo, which payment shall occur in November, 2010. This amount corresponds to 7.5% of the Capitals gross revenues, after deducting the contributions to the Cofins and Pasep. This first payment was calculated as from the data of execution of the contract, occurred in June 23, 2010, therefore, in addition to the revenue of the quarter, the calculation basis considers, in a proportional way, some days of the month of June. This increase was partially offset in function of the lower need to accrue for judicial contingencies in comparison to 2009, in the amount of R$66.2 million. 4.7. Depreciation and Amortization This item presented a decrease of R$17.0 million or 10.5%, from R$161.5 million to R$144.5 million. This variation was due to the increase in the estimate of useful life of the assets from December, 2009. 4.8. Credit Write-offs In the 3Q10, the write-off of credit increased by R$17.1 million or 23.9%, varying from R$71.5 million to R$88.6 million. Such variance was partially made up by the need to complement the provision on invoicing private customers and municipal public entities. The increase was offset by higher recovery of credits through agreements of payment in installments, with highlight to agreements executed with the Municipality of Taubate and the Municipality of Ferraz de Vanconcelos. Page: 74 5. Other operating income and expenses 5.1. Other operating income This item presented a decrease of R$3.4 million or 39.7% mainly due to the write-off of unfeasible projects and work in progress, in the amount of R$2.6 million. 6. Financial Income and Expenses R$ million 3Q09 3Q10 Variation % Financial expenses Interest and charges on domestic loans and financing Interest and charges on foreign loans and financing Interest on court-ordered indemnities, net of provisions Other financial expenses Total financial expenses Financial income Financial expenses, net of income 6.1. Financial expenses In the 3Q10 there was an increase of R$218.9 million, or 74.2%, described as follows: · Reduction in the amount of financial expenses related to judicial proceedings in the amount of R$240.8 million. · The interests on internal loans and financings presented an increase of R$25.4 million, due to new funding such as: (i) the 10 th issuance of debentures occurred in November, 2009, (ii) 11 th issuance of debentures occurred in March, 2010, (iii) 12 th issuance of debentures occurred in June, 2010, (iv) 5 th issuance of promissory notes occurred in August, 2010 and (v) to the disbursements with loan agreements already executed. 6.2. Financial income The financial income presented an increase of R$31.7 million, resulting from higher volume of financial investments. Page: 75 7. Income and expenses with monetary variation R$ million 3Q09 3Q10 Variation % Monetary variation on loans and financing Exchange variation on loans and financing Other monetary variations Positive monetary variations Negative monetary variations Net monetary variations 7.1. Expenses with monetary variation The effect of foreign exchange income in the 3Q10 was R$80.2 million higher than the same period of last year. This variance is due to: · The foreign exchange on external loans and financings generated a negative impact in the amount of R$44.2 million resulting from the 6.0% appreciation of the North-American dollar in the 3Q10 versus a 8.9% depreciation in the 3Q09. · Other monetary variances on indemnification of judicial law suits with increase of R$18.7 million; and · Monetary variation on internal loans and financings with increase of R$17.3 million, mainly due to the increase of R$15.4 million caused by the positive variation of the IGPM in 2.08% in the 3Q10 against a negative variation of 0.37% in the same period last year; and increase of R$1.9 million due to the higher variation of the TR in the 3Q10 of 0.28% in comparison to the same period of last year of 0.12%. 7.2. Income from monetary variance The monetary variation income presented an increase of R$8.3 million, mainly in function of agreements of installment payments executed with the Municipalities of Taubate and Ferraz de Vanconcelos. 8. Operating Indicators Operational Indicators 3Q09 3Q10 Variation % Water connections (1) Sewage connections (1) Population directly served by water supply (2) Population served by sewage collection (2) Number of employees Water volume produced Water loss (%) (1) In 1,000 units . (2) In millions of inhabitants. (*) unaudited information Page: 76 12.01 - COMMENTS ON THE COMPANYS CONSOLIDATED PERFORMANCE IN THE QUARTER See comments on the Companys performance. Page: 77 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 02 2 - ORDER No. 8 3 - REGISTRATION Nº. AT CVM CVM/SRE/DEB/2005/033 4 - REGISTRATION DATE AT CVM 06/22/2005 5 - SERIES ISSUED 2 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PUBLIC 8 - ISSUE DATE 06/01/2005 9 - MATURITY DATE 06/01/2011 10 - TYPE OF DEBENTURE WITHOUT PREFERENCE 11 - EFFECTIVE YIELD CONDITION IGPM + 10.75% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 16 - OUTSTANDING SECURITIES (UNIT) 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 06/01/2011 Page: 78 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 03 2 - ORDER No. 9 3 - REGISTRATION Nº. AT CVM CVM/SRE/DEB/2008/029 4 - REGISTRATION DATE AT CVM 10/23/2008 5 - SERIES ISSUED 1 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PUBLIC 8 - ISSUE DATE 10/15/2008 9 - MATURITY DATE 10/15/2013 10 - TYPE OF DEBENTURE WITHOUT PREFERENCE 11 - EFFECTIVE YIELD CONDITION DI + 2.75% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 16 - OUTSTANDING SECURITIES (UNIT) 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 10/15/2010 Page: 79 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 04 2 - ORDER No. 9 3 - REGISTRATION Nº. AT CVM CVM/SRE/DEB/2008/030 4 - REGISTRATION DATE AT CVM 10/23/2008 5 - SERIES ISSUED 2 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PUBLIC 8 - ISSUE DATE 10/15/2008 9 - MATURITY DATE 10/15/2015 10 - TYPE OF DEBENTURE WITHOUT PREFERENCE 11 - EFFECTIVE YIELD CONDITION IPCA + 12.87% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 16 - OUTSTANDING SECURITIES (UNIT) 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 10/15/2010 Page: 80 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 05 2 - ORDER No. 10 3 - REGISTRATION Nº. AT CVM PRIVATE ISSUANCE 4 - REGISTRATION DATE AT CVM 5 - SERIES ISSUED 1 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PRIVATE 8 - ISSUE DATE 11/15/2009 9 - MATURITY DATE 11/15/2020 10 - TYPE OF DEBENTURE REAL 11 - EFFECTIVE YIELD CONDITION TJLP + 1.92% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 28 16 - OUTSTANDING SECURITIES (UNIT) 28 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 11/15/2010 Page: 81 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 06 2 - ORDER No. 10 3 - REGISTRATION Nº. AT CVM PRIVATE ISSUANCE 4 - REGISTRATION DATE AT CVM 5 - SERIES ISSUED 2 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PRIVATE 8 - ISSUE DATE 11/15/2009 9 - MATURITY DATE 12/15/2020 10 - TYPE OF DEBENTURE REAL 11 - EFFECTIVE YIELD CONDITION IPCA + 9.53% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 30 16 - OUTSTANDING SECURITIES (UNIT) 30 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 11/15/2010 Page: 82 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 07 2 - ORDER No. 10 3 - REGISTRATION Nº. AT CVM PRIVATE ISSUANCE 4 - REGISTRATION DATE AT CVM 5 - SERIES ISSUED 3 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PRIVATE 8 - ISSUE DATE 11/15/2009 9 - MATURITY DATE 11/15/2020 10 - TYPE OF DEBENTURE REAL 11 - EFFECTIVE YIELD CONDITION TJLP + 1.92% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 42 16 - OUTSTANDING SECURITIES (UNIT) 42 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 11/15/2010 Page: 83 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 08 2 - ORDER No. 11 3 - REGISTRATION Nº. AT CVM CVM/SER/DEB/2010/015 4 - REGISTRATION DATE AT CVM 04/21/2010 5 - SERIES ISSUED 1 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PRIVATE 8 - ISSUE DATE 03/01/2010 9 - MATURITY DATE 03/01/2015 10 - TYPE OF DEBENTURE WITHOUT PREFERENCE 11 - EFFECTIVE YIELD CONDITION DI+1.95% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 16 - OUTSTANDING SECURITIES (UNIT) 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 03/01/2011 Page: 84 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 09 2 - ORDER No. 11 3 - REGISTRATION Nº. AT CVM CVM/SER/DEB/2010/016 4 - REGISTRATION DATE AT CVM 04/21/2010 5 - SERIES ISSUED 2 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PRIVATE 8 - ISSUE DATE 03/01/2010 9 - MATURITY DATE 03/01/2013 10 - TYPE OF DEBENTURE WITHOUT PREFERENCE 11 - EFFECTIVE YIELD CONDITION DI+1.40% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 16 - OUTSTANDING SECURITIES (UNIT) 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 03/01/2011 Page: 85 14.01 - CHARACTERISTICS of the PUBLIC OR PRIVATE ISSUE OF DEBENTURES 1- ITEM 10 2 - ORDER No. 12 3 - REGISTRATION Nº. AT CVM NO REGISTRATION (CVM Instr. 476/09) 4 - REGISTRATION DATE AT CVM 06/23/2010 5 - SERIES ISSUED UN 6 - TYPE OF ISSUE SIMPLE 7 - ISSUED NATURE PRIVATE 8 - ISSUE DATE 06/22/2010 9 - MATURITY DATE 06/01/2025 10 - TYPE OF DEBENTURE WITHOUT PREFERENCE 11 - EFFECTIVE YIELD CONDITION TR+9.5% 12 - PREMIUM/DISCOUNT 13 - NOMINAL AMOUNT (Reais) 14 - AMOUNT ISSUED (Million Reais) 15 - NO. OF SECURITIES ISSUED (UNIT) 16 - OUTSTANDING SECURITIES (UNIT) 17 - TREASURY SECURITIES (UNIT) 0 18 - REDEEMED SECURITIES (UNIT) 0 19 - CONVERTED SECURITIES (UNIT) 0 20 - SECURITIES TO BE PLACED (UNIT) 0 21 - LAST RENEGOTIATION DATE 22 - DATE OF NEXT EVENT 10/01/2010 Page: 86 1 - OTHER INFORMATION CONSIDERED MATERIAL BY THE COMPANY 1. CHANGE IN THE INTEREST HELD BY THE CONTROLLING SHAREHOLDER, DIRECTORS AND OFFICERS CONSOLIDATED SHAREHOLDING POSITION OF CONTROLLING SHAREHOLDER, DIRECTORS AND OFFICERS AND OUTSTANDING SHARES Position at September 30, 2010 Shareholder Number of Common Shares (In units) % Total Number of Shares (In units) % Controlling Shareholder State Finance Department 50.3% 50.3% Management Board of Directors 0 0 Executive Board - Supervisory Board - Treasury Shares - Other Shareholders Total 50.3% 50.3% Outstanding Shares 49.7% 113,323,328 49.7% CONSOLIDATED SHAREHOLDING POSITION OF CONTROLLING SHAREHOLDER, DIRECTORS AND OFFICERS AND OUTSTANDING SHARES Position at September 30, 2009 Shareholder Number de Common Shares (In units) % Number Total de Ações (In units) % Controlling Shareholder State Finance Department 50.3% 50.3% Management Board of Directors 0 0 Executive Board - Supervisory Board - Treasury Shares - Other Shareholders Total 50.3% 50.3% Outstanding Shares 49.7% 49.7% Page: 87 2. SHAREHOLDING POSITION SHAREHOLDING POSITION OF HOLDERS OF MORE THAN 5% OF SHARES OF EACH CATEGORY AND CLASS OF SHARES OF THE COMPANY, UP TO THE LEVEL OF INDIVIDUAL Company: CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Position at September 30, 2010 (In Shares) Common Shares Total Shareholder Number % Number % State Finance Department 50.3 3. ARBITRATION COMMITMENT CLAUSE The Company, its shareholders, Managers and member of the fiscal council undertake to resolve, by arbitration, any and all dispute or controversy that may arise between them, related to or arising from, specially, the application, effectiveness, interpretation, violation and its effects, of the provisions included in Law 6404/76, in its by-laws, in the norms issued by the National Monetary Council, by the Central Bank of Brazil and by the Brazilian Securities and Exchange Commission, as well as in other norms applicable to the operation of the capital markets in general, in addition to those contained in the Listing Regulation of the New Market, the Contract of Participation in the New Market and the Arbitration Regulation of the Arbitration Chamber of the Market, to be conducted with the Arbitration Chamber of the Market organized by BM&BOVESPA in accordance with the Regulation of such Chamber, observed the exception applicable to the unavailable rights. Page: 88 20.01 - REPORT ON THE LIMITED REVIEW - UNQUALIFIED Report of the independent auditors review To the Board of Directors and Stockholders Companhia de Saneamento Básico do Estado de São Paulo - SABESP 1 We have reviewed the accounting information included in the Quarterly Information (ITR) of Companhia de Saneamento Básico do Estado de São Paulo  SABESP (Company) and subsidiaries (parent company and consolidated), for the quarter ended September 30, 2010, comprising the balance sheets and the statements of income, of changes in stockholders equity, of cash flows and of value added, explanatory notes and the performance report. This Quarterly Information is the responsibility of the Companys management. 2 Our review was carried out in accordance with specific standards established by the Institute of Independent Auditors of Brazil (IBRACON), in conjunction with the Federal Accounting Council (CFC), and mainly comprised: (a) inquiries of and discussions with management responsible for the accounting, financial and operating areas of the Company with regard to the main criteria adopted for the preparation of the Quarterly Information; and (b) a review of information and of subsequent events which have, or could have, significant effects on the financial position and operations of the Company and its subsidiaries. 3 Based on our limited review, we are not aware of any material modifications that should be made to the quarterly information referred to above in order that it be stated in accordance with the accounting practices adopted in Brazil applicable to the preparation of the Quarterly Information, consistent with the standards issued by the Brazilian Securities Commission (CVM). 4 As mentioned in Note 2, the CVM has approved several Pronouncements, Interpretations and Technical Guidance issued by the Brazilian Accounting Pronouncements Committee (CPC) to be effective as from 2010, which altered the accounting practices adopted in Brazil. As permitted by CVM Resolution No. 603/09, the Companys management has opted to present its Quarterly Information by using the accounting standards adopted in Brazil until December 31, 2009. As required by said Resolution, Note 2 to the Quarterly Information discloses this fact and also provides a description of the main changes that may have an impact on the Company's year-end financial statements, as well as an estimate of their possible effects on stockholders' equity and results of operations. 5 As mentioned in Note 5, the Company and the Government of the State of São Paulo entered into an agreement to settle the so-called uncontroversial amount, referring to the reimbursement of payments related to retirement and pension plans paid by the Company, in the name and on account of the Government of the Page: 89 State of São Paulo. The recovery of this asset may be influenced by: (a) the resolution of legal uncertainties caused by public action and legislative authorization related to the transfer of reservoirs to the Company, amounting to R$ 696,283 thousand and (b) the financial collection of other amounts, amounting R$ 197,688 thousand. São Paulo, November 12, 2010 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Valdir Renato Coscodai Contador CRC 1SP165875/O -6 Page: 90 INDEX Group Table Description Page 01 01 IDENTIFICATION 1 01 02 REGISTERED OFFICE 1 01 03 INVESTOR RELATIONS OFFICER (Companys mailing address) 1 01 04 ITR REFERENCE 1 01 05 CAPITAL STOCK 2 01 06 COMPANYS CHARACTERISTICS 2 01 07 COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 2 01 08 PROCEEDS IN CASH 2 01 09 PAID-IN CAPITAL AND CHANGES IN THE CURRENT FISCAL YEAR 3 01 10 INVESTOR RELATIONS OFFICER 3 02 01 BALANCE SHEETS - ASSETS 4 02 02 BALANCE SHEETS - LIABILITIES 6 03 01 STATEMENT OF INCOME 8 04 01 04 -STATEMENT OF CASH FLOWS 10 05 01 05 -STATEMENT OF CHANGES TO SHAREHOLDERS EQUITY FROM 07/01/2010 to 09/30/2010 12 05 02 05 -STATEMENT OF CHANGES TO SHAREHOLDERS EQUITY FROM 01/01/2010 to 09/30/2010 13 08 01 CONSOLIDATED BALANCE SHEETS - ASSETS 14 08 02 CONSOLIDATED BALANCE SHEETS - LIABILITIES 16 09 01 CONSOLIDATED STATEMENT OF INCOME 18 10 01 10.01 -CONSOLIDATED STATEMENT OF CASH FLOWS 20 11 01 11 - STATEMENT OF CONSOLIDATED CHANGES TO SHAREHOLDERS EQUITY FROM 07/01/2010 to 09/30/2010 22 11 02 11 - STATEMENT OF CONSOLIDATED CHANGES TO SHAREHOLDERS EQUITY FROM 01/01/2010 to 09/30/2010 23 06 01 EXPLANATORY NOTES 24 07 01 COMMENTS ON THE COMPANYS PERFORMANCE IN THE QUARTER 71 12 01 COMMENTS ON THE COMPANYS CONSOLIDATED PERFORMANCE IN THE QUARTER 78 14 01 CHARACTERISTICS OF THE PUBLIC OR PRIVATE ISSUANCE OF DEBENTURES 79 20 01 OTHER INFORMATION THAT THE COMPANY DEEMS RELEVANT 88 21 01 REPORT ON THE LIMITED REVIEW 91 Page: 91 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:February 11, 2011 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/ Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
